 DOUBLE D. CONSTRUCTION GROUP 303Double D Construction Group, Inc., and Interna-tional Association of Bridge, Structural, Orna-mental and Reinforcing Iron Workers Local 272, AFLŒCIO.  Cases 12ŒCAŒ21951 and 12ŒRCŒ8709 June 17, 2003 DECISION AND ORDER REMANDING BY MEMBERS LIEBMAN, SCHAUMBER, AND ACOSTA On September 10, 2002, Administrative Law Judge Keltner W. Locke issued the attached bench decision.  The General Counsel filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.  This case involves objections to a representation elec-tion held on December 7, 2001,1 as well as unfair labor practice allegations.  The judge found that the Respon-dent-Employer engaged in objectionable conduct suffi-cient to set aside the results of the election, violated Sec-tion 8(a)(3) and (1) of the Act by discharging employee Dean Martindill, and violated Section 8(a)(1) by engag-ing in various threatening and coercive conduct and statements.2  The General Counsel has excepted, inter alia, (1) to the judge™s failure to find that the Respondent violated Section 8(a)(1) by virtue of a statement made to employee Tomas Sanchez; and (2) to the judge™s dis-missal of the 8(a)(3) allegation that the Respondent unlawfully discharged Sanchez.3For the reasons that follow, we reverse the judge and find that the Respondent did violate Section 8(a)(1) with                                                                                                                      1 On October 19, 2001, an election was held among the Respondent-Employer™s full-time and regular part-time installers/placers employed in Miami-Dade and Broward Counties, Florida.  The tally of ballots showed 1 vote for and 10 against representation by the International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers Local 272, AFLŒCIO (the Union).  The Union filed objec-tions.  The parties thereafter entered into a stipulation for a second election, which the Board conducted on December 7, 2001.  The vote was 10 to 4 against representation, with 2 nondeterminative challenges.  The Union again filed objections, evidence of which paralleled the unfair labor practice allegations considered in this proceeding.  The judge found merit in an objection alleging that the Respondent-Employer threatened to inflict bodily harm on the individual who voted for the Union in the first election. 2 The Respondent did not file exceptions to these findings. 3 The General Counsel has also excepted to the judge™s failure to find that a statement made to employee Martindill violated Sec. 8(a)(1).  Because the violation, if found, would be cumulative of a violation found by the judge and not excepted to, and thus, would not affect the remedy here, we do not pass on the General Counsel™s exception. respect to the statement to Sanchez.  As for the Sanchez discharge, we remand that portion of the case to the judge for further consideration, consistent with our deci-sion.  Our analysis of the Sanchez discharge hinges on the judge™s erroneous decision to discredit Sanchez, based solely on his use of a false social security number to ob-tain employment.  As we will explain, the judge™s ap-proachŠwhich could have significant consequences in other cases, if endorsed by the BoardŠamounts to a dis-qualification of Sanchez as a sanction for his conduct, not a proper determination of his credibility, which re-quires consideration of multiple factors.  Our dissenting colleague argues that we violate the principle of judicial restraint by deciding this issue.  On our contrasting view of the record, however, the issue is squarely presented.  Even if it were not, we would feel obliged, in the exer-cise of our reviewing authority, to address the judge™s error, because it threatens harm to the effective admini-stration of the Act.  In such circumstances, restraint is not prudent. 1.  The Statement to Sanchez:  The complaint alleges that on December 5, 2001,4 Respondent™s president, Don Lock, threatened employees with discharge because of their union support and activities.  Employee Tomas Sanchez testified that while at the jobsite 2 days before the election, Lock pointed and shook his index finger at him and repeated three times, ﬁRemember your bills.ﬂ  Sanchez testified further that he understood this message as intended to scare him into believing that if he voted for the Union he would be fired and, thus, unable to pay his bills.  Lock did not deny making the statement. The judge found that the statement attributed to Lock constitutes neither a threat nor a promise that interfered with, restrained, or coerced employees™ exercise of Sec-tion 7 rights.  Instead, he found it to be merely a refer-ence to a legitimate election campaign theme of the Re-spondent, which emphasized the Union™s wasteful ex-penditure of employees™ dues money.  Accordingly, he found no violation. The General Counsel argues that Lock™s comment and accompanying gesture, made just 2 days before a re-run election brought about by Respondent™s objectionable conduct prior to the first election, are on their face threat-ening.  The General Counsel asserts that the timing, tone, and tenor of Lock™s remark suggest that Sanchez would be fired if he voted for the Union. We agree.  The test of whether a statement is unlawful is whether the words could reasonably be construed as coercive, whether or not that is the only reasonable con- 4 Dates hereafter refer to 2001. 339 NLRB No. 48  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304struction.
5  The evidence establishes that the Respondent 
had unlawfully threatened employees™ job security.  The judge found that on October 18, the day before the first 
election, the Respondent (by Lock) violated Section 
8(a)(1) by telling a group of employees, including San-
chez, that he would close the business if the Union won 
the election.  Where the co
mpany president had already 
threatened to close the company if the Union came in, his 
thrice-repeated statement ﬁRemember your bills,ﬂ deliv-
ered with finger-pointed emphasis, could reasonably be 
construed as a similar threat.  Accordingly, contrary to 
the judge, we find that Lock™s December 5 comment 
violated Section 8(a)(1). 
2.  The Discharge of Sanchez
:  The complaint alleges 
that the Respondent violated Section 8(a)(3) by terminat-
ing Sanchez from employme
nt on December 10 because 
of his union and protected activities.  The judge dis-missed the allegation on two alternative grounds.  First, 
he concluded that the General Counsel had failed to 
prove, under Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), that the Respondent had knowledge of Sanchez™ 
union activities.  Second, he determined that Sanchez had 
suffered no adverse employment action, i.e., that Sanchez 

was not terminated, but rather had merely stopped show-
ing up for work. 
Both grounds implicate the judge™s discrediting of 
Sanchez, based solely on evidence that Sanchez had prof-

fered to the Respondent a false social security number to 
obtain employment.  We find that the judge erred in rely-
ing on this basis alone to discredit Sanchez and, as a re-
sult, that neither basis for dismissing the discharge alle-
gation is sound, at least without
 further analysis by the 
judge.  A remand is therefore appropriate. 
The judge™s finding that the Respondent did not know 
of Sanchez™ protected, union activities turns on whether 
Company President Lock saw 
Sanchez in the company of 
Union President David Gornewicz in the Miami federal 
building, where the Board™s offices are located, on No-vember 13, the day the hearing on objections to the first 
election was scheduled to take place.  In evaluating tes-
timony on the matter, the judge credited Lock (whose 
denial of a plant-closing threat he had earlier discred-
ited), gave essentially no weight to the testimony of 
Gornewicz, and observed, ﬁthere are reasons to doubt 
Sanchez™ testimony.ﬂ  The judge™s analysis, however, is 
flawed. First, Lock did not unequivocally deny t
hat he saw 
Sanchez.  Rather, as the judge acknowledged, Lock testi-
                                                          
                                                           
5 Jordan Marsh Stores Corp., 317 NLRB 460 (1995). 
fied that he did not recall seeing Sanchez.
6  When asked 
whether he had seen Sanchez in the hearing room with 
Union President Gornewicz, for example, Lock replied: 
I don™t knowŠI really don™t personally recall him be-
ing here, okay.  
He could have been
 but I do not recall him being here.
7Similarly, when asked whether Sanchez had served him 
with a subpoena for the hearing, Lock answered: 
 Possibility [sic], with all of the things that I™ve 
gone through, I can™t give you an honest answer.  
It™s a possibility that he did
, but I can™t swear to that.
8Thus, crediting Lock simply means that he truth-
fully testified, at the time of the hearing, that he had 
no recollection of seeing Sanchez.  It cannot support 
a finding that Lock did not, in fact, see Sanchez on 
November
 13.9Second, the testimony of Gornewicz supports a finding 
that Lock saw Sanchez.  Gornewicz testified as follows: 
Q.  Did Mr. Lock and his attorney, Robert Soloff, 
see you while you were sitting with Mr. Sanchez be-
fore the hearing? 
A.  I believe they did.  They entered the cafete-
ria.10   Based, it appears, solely on th
e fact that Gornewicz referred to his 
belief
 that Lock saw Sanchez, the judge ﬁinfer[red] 
that Gornewicz was less than certain about this fact.ﬂ
11  Ab-
sent any reference to Gornewi
cz™ demeanor, or to any other 
factor that suggests equivocation by the witness or casts 

doubt on his knowledge and recollection, the judge erred in 
giving no weight to his testimonyŠparticularly in contrast 
to the judge™s treatment of Lock™s testimony, which indi-
cated an uncertain memory.
12For his part, Sanchez testified unequivocally that Lock 
saw him.
13  The dissent argues that because Sanchez™  6 Tr. of proceedings pp. 39Œ40. 7 Tr. p. 39 (emphasis added). 
8 Tr. p. 40 (emphasis added). 
9 Our dissenting colleague reads Lock™s testimony as if it amounted 
to a simple denial that he saw Sanchez, citing Lock™s statement, ﬁNo, I 
don™t recall Tomas Sanchez being her
eﬂ and focusing on the word ﬁno.ﬂ  
In our view, Lock™s testimony, as a whole, reflects his lack of memory, 

limiting the weight that can properly be given to it. 
10 Tr. p. 55. 
11 Decision, Appendix A p. 320. 
12 The dissent argues that Gornewicz™ testimony is ﬁmore supportive 
of Lock™s testimonyŠthat Lock saw Gornewicz but he did not see 
SanchezŠthan it is of Sanchez™ belief that Lock saw him.ﬂ  But 
Gornewicz testified that Sanchez wa
s sitting with him when Lock en-
tered the cafeteria, which clearly tends to suggest that Lock saw both 
men. 
13 Sanchez was asked, ﬁDid Don Lock see you in this Federal Build-
ing on that day?ﬂ  He answered, ﬁYes, he seen me in the
 room.ﬂ  In 
 DOUBLE D CONSTRUCTION GROUP 305testimony did
 not include sufficient detailsŠfor exam-
ple, the distance between Lock and Sanchez and whether 
Lock showed any sign of recognitionŠthe testimony 
cannot support a finding that Lock did, in fact, see San-
chez.  But Sanchez™ testimony was not inherently im-
plausible.  Had the details cited by the dissent tended to 
cast doubt on Sanchez™ testimony, they were for the Re-

spondent to elicit
 on cross-examination, which it did not 
do.  While more details might have bolstered Sanchez™ 

testimony, they were not necessary to credit Sanchez.  
The judge himself asked no questions of Sanchez in this 
regard, and his opinion raises none of the grounds for 
discrediting Sanchez that our
 colleague does. 
Finally, assuming the evidence of Sanchez™ use of a 
false social security number was admissible under Fed-
eral Rule of Evidence 608,
14 there was no basis for com-
pletely discrediting Sanchez with respect to his hearing-
related contact with Lock a
nd the circumstances of his 
termination solely because he had used a false social 
security number in obtaining employment.  As the Gen-
eral Counsel contends, the judge™s rationale effectively 
operates as a sanction, which could deny the protections 
of the Act to any person who has made a false statement 
related to his social security number or his immigration 
status, at least if his testimony was critical to finding a 
violation of the Act.
15  We reject that
 approach as incon-sistent with the Act, which protects statutory employees 
who are undocumented aliens
.  See Sure-Tan, Inc. v. NLRB, 467 U.S. 883 (1984).  See also
 Hoffman Plastic 
Compounds, Inc. v. NLRB, 
535 U.S. 137 (2002). Here, the judge effectively disqualified Sanchez as a 
witness, as opposed to making a true credibility determi-
nation, which considers the witness™ testimony in con-
text, including, among other things, his demeanor, the 
weight of the respective evidence, established or admit-
ted facts, inherent probabilities, and reasonable infer-
                                                                                            
                                                           
response to a further question, Sanc
hez explained that he was with Gornewicz when Lock saw him.  Tr. p. 94.
 14 Rule 608 provides that to attack
 the credibility of a witness, a 
court, in its discretion, may permit the introduction of evidence of 
ﬁspecific instances of conduct,ﬂ if th
ey are ﬁprobative of truthfulness or 
untruthfulness.ﬂ  The judge here ar
guably could have refused to admit 

the evidence in question.  See Enterprise Industrial Piping Co.
, 117 
NLRB 995 fn. 2 (1957) (trial examiner did not abuse discretion in 
refusing to permit cross-examination concerning employees™ false 
statements on unemployment insurance claim). 
15 We infer that Sanchez was an undocumented alien when he ap-
plied for employment.  The dissent correctly notes that the record does 
not conclusively establish this fact.  It shows only that Sanchez pro-
vided a false social security numbe
r and that he later acquired, and 
provided to the Respondent, a valid 
number.  Under the circumstances, 
we believe that our inference as to Sanchez™ immigration status is rea-

sonable.  On remand, the judge may wish to clarify the matter.  But our 
remand of this case does not depend on Sanchez™ status: the judge™s 
error was in discrediting Sanchez solely because of his false statement. 
ences drawn from the record as a whole.  E.g., 
Daikichi 
Sushi, 335 NLRB 622, 623 (2001).  The judge™s ap-
proach is inconsistent with Board precedent.  See,
 e.g., Harvey Aluminum, 142 NLRB 1041, 1047 (1963) (reject-
ing employer™s argument that
 employee™s false statement 
on employment application and incomplete disclosures 
on Defense Department ques
tionnaire, required testi-
mony to be discredited).
  The Board has long been will-
ing to credit witnesses who made false statements on 
employment applications or unemployment claims, if 
their testimony can be judged reliable under all the cir-
cumstances.  See, e.g., 
W. L. Maxson Corp.
, 44 NLRB 
1136, 1157 (1942).  See also 
Rainbow Garment Con-
tracting
, 314 NLRB 929, 937 fn. 5 (1994; 
Vanguard Oil 
& Service, 
231 NLRB 146, 153 fn. 3 (1977).
16Contrary to the dissent™s apparent view of our deci-
sion, we do not hold that an employee™s use of a false 
social security number cannot be taken into consideration 
in evaluating his truthfulness.  But careful analysis is 
surely required in each caseŠand that analysis is missing 
here.  The judge reasoned that use of the false Social 
Security number demonstrated that Sanchez ﬁwas willing 
to risk the legal penaltyﬂ to obtain work
.  The judge equated that situation with the proceeding before him, 
where ﬁa job [was] at stake once more,ﬂ essentially find-
ing that because Sanchez had used a false social security number, he was testifying falsely.  We are not prepared 
to make this
 inference.17  With respect to the incentives 
for truth-telling, filling out
 a government immigration 
form in the workplaceŠeven 
one that recites the crimi-
nal penalties for false statements in the event the signer™s 
false statement is detected
 and leads to a convictionŠis 
not the same as testifying under oath in a legal proceed-

ing.  This may be particularly true with respect to immi-
grants who face compelling pressure to find work and 
earn a livelihood.  In any case, 
the risk that a lie will be discovered and punished, and the moral stigma attached 

to lying, are surely greater where sworn testimony, pro-
vided in the solemn atmosphere of a hearing room, is 
concerned.  There is no possibility, for example, that the 
judge and the opposing litigant will be indifferent to the 
 16 The dissent would distinguish these cases on their facts, but it 
cannot quarrel with the principle they stand for: that a prior false state-
ment by a witnessŠincluding a statement related directly to getting or 
keeping a jobŠis not dispositive of credibility. 17 Cf. Beltran-Tirado v. INS
, 213 F.3d 1179 (9th Cir. 2000) (un-
documented alien™s conviction for use of false Social
 Security number 
to further otherwise legal behavior was not crime of moral turpitude 
within the meaning of federal alien registry statute).  The dissent at-
tacks citation of this case, arguing that Sanchez was not similarly situ-
ated to the undocumented alien in 
Beltran-Tirado
.  Indeed, Sanchez has 
not been convicted of any criminal 
violation, despite the dissent™s re-
peated reference to criminal pena
lties assertedly implicated by San-
chez™ conduct.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306falsehood.  In contrast, some employers who are eager to 
hire and retain workers may 
be prepared not to check social security numbers or to ignore the use of a false 
number (though we certainly do not suggest that this was 
the case here). Our holding here is not premised, as the dissent sug-
gests, on the notion that mitigating circumstances such as 

economic need somehow excuse prior false statements or 
false testimony under oath in a Board proceeding.  Our 
point, rather, is that in assessing whether a witness is 

telling the truth in a Board pr
oceeding, a judge must take 
into account all of the factors that bear on the credibility 
of the witness 
at the time of his testimony
.  It is not 
enough to say that because the witness was untruthful in 
the past, and regardless of any factors that may
 tend to 
support his testimony, he cannot be credited now.  Here, 
for example, Sanchez subsequently did acquire his own, 
valid social security number and, not long after his ter-

mination
, provided accurate information to the Respon-
dent in order to correct his record.
 In contrast to our dissenting colleague, we do not be-
lieve that our approach is foreclosed by federal immigra-
tion law and policy, as reflected in the Immigration Re-
form and Control Act (IRCA).  IRCA does not provide 
that a person who has violated its provisions is disquali-
fied from serving as a witne
ss in a federal legal proceed-
ing.  That would be the effective result of upholding the 
judge™s ruling in this case.  This result, in
 turn, cannot be 
reconciled with the protected status of undocumented 
workers under the National Labor Relations Act. 
Accordingly, we do not adopt the judge™s finding that 
the Respondent lacked knowledge of Sanchez™ participa-
tion in protected union activities.  On remand, the judge 
must reconsider that issue and 
explain what basis, if any, 
remains for his original finding, balancing Gornewicz™ 
testimony and Sanchez™ testimony, properly evaluated, 
on the one hand against Lock™s testimony on the other. 
The judge must also reconsider his alternative basis for 
dismissing the 8(a)(3) allegation: his finding that San-
chez suffered no adverse employment action.  This find-
ing, too, was based on discre
diting Sanchez™ version of 
events and crediting Lock, who claimed that Sanchez 
simply stopped reporting for work.
18  For the reasons 
explained above, the judge erred in discrediting Sanchez on the basis of the false social security number alone and 

in failing to take into account Sanchez™ later acquisition 
of a valid number.  On remand, the judge must reevaluate 

the conflicting testimony of Sanchez and Lock, basing 
                                                          
 18 The judge™s crediting of Lock, of course, cannot be
 divorced from 
his discrediting of Sanchez, on what
 we believe was an insufficient 
ground.  Lock was an interested witness, just as Sanchez was.  
his choice between their accounts on appropriate consid-

erations in determining credibility.
 Disposition of the Case
:  In light of our disposition of 
these issues, we will order the election in Case 12ŒRCŒ
8709 set aside, sever the representation proceeding from 
the unfair labor practice proceeding, and remand the rep-
resentation proceeding to the Regional Director for Re-
gion 12 for further appropriate action.  We will remand 
Case 12ŒCAŒ21951, in part, as indicated.  Final disposi-
tion of any other issues raised in this proceeding will be 
held in abeyance, pending receipt of a supplemental deci-
sion from the judge. 
ORDER It is ordered that the election in Case 12ŒRCŒ8709 is 
set aside, that the representation proceeding is severed 

from the instant unfair labor pr
actice proceeding, and that the representation case is remanded to the Regional Di-
rector for Region 12 for further appropriate action, in-

cluding, if a request to proceed is filed prior to the final 
disposition of the outstanding unfair labor practice is-

sues, expeditiously scheduling and holding a third elec-
tion in the above-described appropriate unit. 
IT IS FURTHER ORDERED
 that Case 12ŒCAŒ21951 is 
remanded, in part, to the administrative law judge for 

reconsideration of matters of credibility as they relate to 
the 8(a)(3) allegation involving Tomas Sanchez, and that 
the judge make findings and c
onclusions consistent with 
the guidelines set forth in this decision, and thereupon 
issue a supplemental decision on the merits of that alle-
gation.   
IT IS FURTHER ORDERED that the final disposition of all 
other issues raised in this proceeding be held in abeyance pending our receipt of a supplemental decision from the 
administrative law judge. 
 MEMBER ACOSTA, concurring. 
The administrative law judge in this case discredited 
the testimony of employee Tomas Sanchez, an assumed 

undocumented worker, on the ground that Sanchez 
knowingly used a false social security number to obtain 
employment.  I join the majority opinion, but write sepa-

rately to express my substantial disagreement with the 
judge™s reasoning and to emphasize the consequences 
that could result were the judge™s holding permitted to 
stand. 
I. The General Counsel alleges, inter alia, that the Re-
spondent-Employer discriminatorily discharged Tomas 
Sanchez in violation of Section 8(a)(3).  To support this 
claim, the General Counsel presented testimony from 
Sanchez.  DOUBLE D CONSTRUCTION GROUP 307The judge discredited Sanchez™ testimony.  The judge 
explained:  Sanchez ﬁadmitted that when he applied for 
work with Respondent, he used a false Social Security 
number. . . .  There are certain similarities between using 
a false Social Security number and giving untrue testi-
mony.  Both obviously involve the element of falsehood, 
but more than that, they both entail a substantial legal 

risk.  The punishment for using a false Social Security 
number is quite significant, and so is the penalty for per-
jury. . . .  If Sanchez demonstrated a willingness to use a 
false government document to obtain work, notwith-
standing the risk, he may also be willing to offer false 
testimony to obtain reinstatement, notwithstanding the 
risk.  To the extent that Sanchez™ testimony conflicts 
with [Respondent™s witness], I credit [Respondent™s wit-
ness].ﬂ  The judge dismissed the 8(a)(3) allegation as 
unsupported by evidence. 
II. Undocumented workers are statutory employees enti-
tled to the rights guaranteed by Section 7 of the National 
Labor Relations Act.  
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 892 (1984).  The Supreme Court™s decision in 
Hoffman Plastic Compounds, Inc. v. NLRB
, 535 U.S. 137 (2002), does not diminish these rights, and in fact, reaf-
firms the 
Sure-Tan holding. 
To guarantee employees the free exercise of these 
rights, Section 8 prohibits employers from, inter alia, 
discharging an employee because
 he or she has lawfully 
exercised Section 7 rights.  The protections afforded by 
Section 8 are a critical part of the Act.  A right without 

remedy would be no right at all.  See 
3 W. Blackstone 
Commentaries 
23 (1973) (ﬁWhere there is a legal right, 
there is also a legal remedy.ﬂ). 
The judge™s reasoning in this case effectively would 
deny undocumented workers their Section 8 protections.  
His reasoning effectively discredits the testimony of any 
once-undocumented worker, who to obtain work pro-
vided a false social security number.  Such an automatic 
sanction is inconsistent with the Act.  More importantly, 
because these cases typically turn on whose facts are 
believed, such an automa
tic sanction makes it exceed-
ingly difficult for the General Counsel to establish an 
unlawful discharge or other unfair labor practice directed 
against an undocumented worker. 
As the majority opinion explains, this does not mean 
that providing a false social security number is irrelevant 
to a credibility resolution.  A fair credibility determina-
tion includes a weighing of multiple factors including, 
demeanor, the weight of th
e respective evidence, estab-lished or admitted facts, inherent probabilities, and rea-
sonable inferences drawn from the record as a whole.  
See Majority Opinion
 at 309.  A fair credibility determi-
nation likewise includes an inquiry into the reason why 
an employee might provide a 
false social security num-
ber.  Such an inquiry is simple, and will not place an un-
due burden on the judge. 
This Agency™s continued commitment to prosecuting 
unfair labor practices directed against undocumented 

workers requires an understanding of the workplace and 
life realities faced by these individuals.  See GC Memo-
randum 02Œ06 (July 19, 2002).  Providing a false social 
security number on an employment application and/or a 
form I-9 in order to obtain work is not the equivalent of 
perjury in a legal proceeding.  To the extent that the 
judge so found, he erred.  We, thus, remand this case to 

the administrative law judge to
 reconsider his credibility determination. 
 MEMBER SCHAUMBER, dissenting in part. 
Introduction and Summary 
The majority holds today that an administrative law 
judge errs if he discredits the testimony of an employee,  
ﬁsolelyﬂ because the empl
oyee provided fictitious num-
bers as a social security number
1 to obtain a job.  I must 
respectfully disagree.2  I believe that an administrative 
law judge has the discretion pursuant to the Federal 
Rules of Evidence which govern our procedures and con-
sistent with extant Board law, to disregard the testimony 
of a witness for a prior act of falsification.  See Rule 608, 

Federal Rules of Evidence and nn. 12, 13 infra.  (See 
Adelphi Institute, Inc
., 287 NLRB 1073 fn. 2, 1077 
(1988) (employee Black™s testimony discredited, in part 
because she gave false and mi
sleading information to her 
present and past employers about her college degree).) 
That is not what we are d
ealing with here, however; the 
judge did not rely ﬁsolelyﬂ on the employee providing a 
false social security number; this is quite clear from his 

decision.  The judge relied on the following factors: the 
false social security number was provided on an official 
government document, the falsification of which Con-
gress made subject to serious criminal penalties, the dis-
credited testimony, if credited, would result in the em-
ployee™s reinstatement to the job he provided the false 
information to get, and the contrary testimony of Re-
                                                          
 1 The employee, Tomas Sanchez, testified that the numbers he used 
were not real but fake numbers. 
2 Although I dissent from the majority™s decision to reverse the 
judge™s credibility resolution and re
mand to the judge the complaint 
allegation that the Respondent violat
ed Sec. 8(a)(3) and (1) by dis-
charging employee Sanchez, I join in finding that the Respondent™s 
December 5, 2001 statement to Sanchez violated Sec. 8(a)(1) and in 
finding it unnecessary to pass on the judge
™s failure to find that a state-
ment to employee Martindill violated S
ec. 8(a)(1).  I also join in sever-ing the representation proceeding fr
om the unfair labor practice pro-
ceeding and remanding the representa
tion proceeding to the Regional Director for further appropriate action. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308spondent™s president, Don Lock, which the judge inde-
pendently credited.  In addition, there were no mitigating 
circumstances introduced for the judge to take into con-
sideration.  While this factor was not mentioned by the 
judge, it was unnecessary on this record for him to do so. 
Apart from that fact the very
 issue articulated by my 
colleagues is refuted by the record in this case, for the 

reasons discussed below, it is unnecessary to reach the credibility determination with which my colleagues take 

issue.  In addition, to give force and meaning to their 

decision my colleagues infe
r facts not in evidence, 
namely, that the employee, Tomas Sanchez, may be an 

undocumented alien.
3  As such, the majority™s decision  
is inconsistent with the ﬁfundamental and longstanding 

principle of judicial restraint,ﬂ 
Lyng v. Northwest Indian 
Cemetery Protective Assn., 485 U.S. 439 (1988), which, I 
believe, should guide the Board in its decisionmaking.  
See Office Employees Local 29 (Dameron Hospital As-sn.), 331 NLRB 48, 63 (2000) (Brame, concurring in 
part, dissenting in part); 
K & K Transportation Corp
., 254 NLRB 722, 734 (1981). 
As mentioned, my colleagues ignore the inadequacy of 
the evidence under the Board™s 
Wright Line
 analysis,4 which makes consideration of the judge™s credibility de-

termination wholly unnecessary.  While the judge found 
that Sanchez was engaged in protected activity by ac-
companying the union president 
to the Board™s offices at 
the federal building the day of the hearing on the elec-
tion, he concluded that the General Counsel failed to 
prove that the Employer™s president, Don Lock, saw 
                                                          
                                                           
3 There is no record evidence that Sanchez was an undocumented 
alien or an immigrant for that matter.
  The majority addresses this ab-
sence of evidence indirectly by saying that their decision does not de-
pend on the Sanchez™ immigration or 
citizenship status.  Nevertheless, the majority cites the Supr
eme Court™s decisions in 
Sure-Tan, Inc
. 467 
U.S. 883 (1984), and 
Hoffman Plastic Compounds, Inc., v. NLRB
, 535 
U.S. 137 (2002), and rejects the judge
™s credibility determination be-
cause it would deny undocumented aliens
 the protections of the Act.  
Elsewhere, my colleagues speak of
 immigrants who face compelling 
pressure to find work and earn a livelihood.  It is abundantly clear, 

therefore, that  Sanchez™ hypothetical status as an undocumented alien 
or immigrant is what 
motivates the majority. 
4 In his decision, the judge correctly summarized the General Coun-
sel™s burden under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982): 
 [T]he General Counsel must establish four elements by a preponder-
ance of the evidence.  First, the government must show the existence 
of activity protected by the Act.  Second, the government must prove 
that Respondent was aware that the employees had engaged in such 
activity.  Third, the General Counsel must show that the alleged dis-
criminatees suffered an adverse employment action.  Fourth, the gov-
ernment must establish a link, or nexus, between the employees™ pro-

tected activity and the adverse employment action. 
Sanchez at the federal building that day.
5  The judge™s 
finding that Lock did not see Sanchez is fully supported 
by the evidence without implicating the judge™s credibil-
ity determination.  
Even if credited, Sanchez™ subjective conclusory statementŠ
his belief
 that Lock ﬁsawﬂ himŠ
is insufficient to prove that fact.  This is so because San-
chez was not asked any of the questions normally posed 

a witness to circumstantially support a reasonable infer-
ence that such a sighting occurred.  Simply put, Sanchez 
was not asked the reasons why he believed Lock saw 
him.  In the face of Lock™s testimony that 
he saw the 
union president but he did not see Sanchez 
that day, tes-
timony that the judge specifically credited based on 
Lock™s demeanor, Sanchez™ belief to the contrary, was 
insufficient to establish that fact by a preponderance of 
the evidence.  My colleagues, nevertheless, reverse the judge™s dis-
crediting of Sanchez™ testimony concerning Sanchez™ 

alleged discharge and remand it to the judge for recon-
sideration because he relied ﬁsolelyﬂ on Sanchez™ provid-
ing a false social security number.  According to my col-
leagues, the judge did not consider ﬁmultiple factorsﬂ 
required for a proper credibility determination.  My col-

leagues construct a straw man.  The judge considered a 
variety of factors
6 and my colleagues do not identify any 
factors that he overlooked.   
I am afraid the majority™s decision will turn hearing 
procedures on their head.  When the credibility of an 
employee is impeached with in
formation that he or she 
falsified an I-9 form to get a job, presumably the major-
ity would require the administrative law judge to inquire 
into the existence of any mitigating circumstances, such 
as for immigrant applicants compelling pressure to find 
work and earn a livelihood, in the event counsel for the 
General Counsel does not do so.  If, as here, neither in-

quire, and the judge subsequently discredits the em-
ployee™s testimony as a result of the falsification, the 
judge™s credibility determin
ation will be set aside. Finding that the testimony of a former employee can-
not be discredited on this record runs counter to the Con-
gressional policy underlying the Immigration Reform 
Control Act.  8 U.S.C. § 1324(a), et seq. (1986). Central 
to the IRCA is the employment verification system it 
established and the criminal and civil penalties for both 
employer and job applicant if the system is ignored or 
false documentation or information is provided.  See 18 
U.S.C. § 1546(b); 8 U.S.C. § 1324c; see also 42 U.S.C. § 
 5 For the purpose of this dissent, I assume arguendo that sitting with 
the union president in the cafeteria 
of the federal building, to which Sanchez was subpoenaed to testify, is protected activity.  
6 The judge expressly mentioned also
 the consistency of  other evi-
dence with Lock™s denial that he discharged Sanchez. 
 DOUBLE D CONSTRUCTION GROUP 309408(a)(7)(B) (penalizing false statement to obtain social 
security benefits).  An integral part of this employment 
verification system is the I-9, the document Sanchez fal-
sified.  A message, very diffe
rent from the message sent 
by the Congress in the IRCA, is sent by the  majority in 
their decision.  For the majo
rity, providing a false social 
security number on an I-9 is not sufficiently serious to be 
probative of the employee™s truthfulness or untruthful-
ness even where, as here, the testimony, if believed, 
would reinstate the employee to the job he gave false 
information to get, there were no mitigating circum-
stances introduced and the judge independently credited 
Lock™s testimony to the contrary.  
The majority distinguishes providing false information 
in an I-9 from testifying falsely under oath where ﬁ[t]he 
risk that a lie will be discovered and punished and the moral stigma attaching to lying, are surely greater.ﬂ  
They are of the view that ﬁ[t]
his may be particularly true 
with respect to immigrants 
who face compelling pressure 
to find work and earn a livelihood.ﬂ  I do not share the 

view that a person providing false information is some-
how less culpable because the false information was pro-
vided under circumstances that made it easier or that 
ﬁfac[ing] compelling pressure to find work and earn a 

livelihoodﬂ is peculiar to illegal aliens requiring that they 
be treated differently. I believe the rule the majority adopts, while well inten-
tioned, threatens to lower the bar on the degree of truth 

and honesty to be expected in Board proceedings.  After all, why should the rule be limited to
 the falsification of 
an Immigration and Naturalization Service Form
 I-9 and not be applied to additional documentation provided dur-
ing the course of employment?  Why should the major-
ity™s decision be limited to undocumented aliens that are 
the focus of its decision and not be expanded to others 
who have compelling personal reasons to lie to get a job?    
For these reasons and for the reasons more fully set 
forth below, I respectfully dissent. 
I. THE MAJORITY™S DECISION IS INCONSISTENT WITH THE LONG-STANDING PRINCIPLE OF JUDICIAL RESTRAINT   Judicial restraint is defined as the ﬁprinciple that, when 
a court can resolve a case based on a particular issue, it 
should do so, without reach
ing unnecessary issues.ﬂ Black™s Law Dictionary
 852 (7th Ed. 1999). Thus, 
ﬁjudges should remain keenly
 aware of the possibility that a controversy is not, in fact, properly before them 

and should resist the temptation to decide an issue 
broader than the one actually before the court.ﬂ Wallace, 
The Jurisprudence of Judicial Restraint: A Return To 
The Moorings, 
50 Geo. Wash. L. Rev. 1, 8 (1981). 
This principle of judicial restraint is often invoked in 
the context of constitutional issues:   
[T]he Supreme Court has for generations warned 

against reaching out to adjudicate constitutional matters 
unnecessarily. See, e.g., Ashwander v. TVA
, 297 U.S. 
288, 346-47, 56 S. Ct. 466, 80 L.Ed. 688 (1936) 
(Brandeis, J., concurring); 
Burton v. United States
, 196 U.S. 283, 295, 25 S. Ct. 243, 49 L.Ed. 482 (1905); 
Liv-erpool, N.Y. & Phila. Steamship Co. v. Commissioners 
of Emigration
, 113 U.S. 33, 39, 5 S.Ct. 352, 28 L.Ed. 
899 (1885). It is a ﬁfundamental and longstanding prin-
ciple of judicial restraint 
[that] courts avoid reaching constitutional questions in advance of the necessity of 

deciding them.ﬂ 
Lyng v. Northwest Indian Cemetery 
Protective Ass™n, 485 U.S. 439, 445, 108 S.Ct. 1319, 99 
L.Ed.2d 534 (1988).7  Its application, however, is not limited to issues of constitu-
tional interpretation.  As the court of appeals, considering a 
challenge to a deportation order, said in 
Michel v. I.N.S., 206 F.3d 253, 260 fn. 4 (2d Cir., 2000): 
Where, as here, no harm results from our failing to an-

swer a question, we believe that the ﬁdoctrine of judi-
cial restraint provides a fully adequate justification for 
deciding [the] case on the best and narrowest ground 
available.ﬂ  Air Courier Conference of Am. v. American 
Postal Workers Union, 498 U.S. 517, 531, 111 S.Ct. 
913, 112 L.Ed.2d 1125 (1991) (Stevens, J., concurring 
in judgment). 
The applicability of the principle of judicial restraint 
has been recognized in cases before the Board.  See 
Of-fice Employees Local 29 (Dameron Hospital Assn.)
, 331 NLRB 48, 63 (2000) (Brame, concurring in part, dissent-
ing in part); 
K & K Transportation Corp
., 254 NLRB 
722, 734 (1981). Courts reviewing Board decisions also 

have invoked this principle. See 
NLRB v. Augusta Bakery 
Corp.,
 957 F.2d 1467, 1471 (7th Cir. 1992); 
U.S. Marine 
Corp. v. NLRB,
 944 F.2d 1305, 1314 (7th Cir. 1991). 
I firmly believe judicial restraint should guide the 
Board in its decisionmaking.  With an enormous backlog 

lessening our effectiveness, the Board should not reach 
out to address issues unnecessary for it to decide.  This is 
particularly true in this case where, as mentioned, it is 
unnecessary to reach the judge™s credibility determina-
tion, my colleagues™ decision is motivated by inferred 
and potential factsŠundocumented-immigrant status, 
consequent financial needŠnot in evidence and the 
judge did not rely 
solely
 on the falsification of the I-9 as 
the majority repeatedly asserts.  
                                                          
 7 Horne v. Coughlin,
 191 F.3d 244, 246 (2d Cir. 1999). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310II. THE REMAND ORDER IS UNNECESSARY BECAUSE THE GENERAL COUNSEL FAILED TO SATISFY HIS BURDEN OF PROOF UNDER WRIGHT LINE
 WITHOUT REGARD TO SANCHEZ™ DISCREDITED TESTIMONY It is well-settled Board law that in cases such as this 
one ﬁwe base our findings as to the facts upon a 
de novo review of the entire record. . .  [W]e do not deem our-
selves bound by the Trial Examiner™s findings.ﬂ  
Stan-
dard Dry Wall Products, Inc,.
 91 NLRB 544, 545 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).
  Since a de novo re-
view of the record in this case fully supports the judge™s 
finding that the General Counsel failed to satisfy his bur-
den of proving that Respondent had knowledge of San-
chez™ protected union activity, it is unnecessary to reach the credibility determination with which my colleagues 
take issue.  
A review of the record demonstrates that the General 
Counsel™s evidence, pertinent portions of which follow, 

was wholly insufficient to establish that Lock saw San-
chez with Gornewicz in the federal building cafeteria.   
The Testimony of the Employer™s President,  
Donald Lock  
Lock testified that while he did see Gornewicz in the 
Federal Building on November 13, he did not see San-
chez.  His testimony on this point was direct and without 
equivocation: 
Q. Okay.  And you appeared [in this Federal 
Building] with your attorney for the hearing, cor-
rect? 
A. Yes, ma™am. 
Q. And when you appeared you saw your em-
ployee, Tomas Sanchez, correct? 
A.  No, I don™t recall Tomas Sanchez being 
here. Q. You recall seeing David Gornewicz, the union 
presidentŠ A.  Yes, ma™am. 
Q.Šcorrect?  
And theŠand that day, when you appeared without your attorney for the hear-

ing, you went to the lunchroom correct, or cafete-
ria of this building? 
A. I don™t recall what I did that day. Q.  Okay.  
Where was Dave Gornewicz when you saw him? A. Here in the room. Q. In which room? 
A.  If I ain™t mistaken, 
it was this room. 
Q.  And Tomas Sanchez was also in this room 
with him, correct? A.  I don™t knowŠI really don™t personally re-call him being here, okay.  He could have been 
but I do not recall him being here. Q. Tomas Sanchez was going to testify for the 
union at that hearing, correct? 
A.  There again, I don™t recall him being here, 
okay, so I can™t give you an answer to that question. 
Hearing transcript at pages 39Œ40 (emphasis added). 
The Testimony of Former Employee Tomas Sanchez 
Sanchez testified that Lock ﬁsawﬂ him but he was not 
asked, and he did not give, any of the circumstances of 
the alleged sighting, sufficient to support an inference 
that his belief that Lock saw him was accurate.  His tes-
timony, which was given largely in response to leading 
questions during direct examination, was as follows:   
Q. Okay.  Were you going to participate in an 
NLRB hearing concerning Double D? 
A. Yes. Q. Who were you going to testify for? 
A. For union. 
Q. Do you remember the date? 
A. Yes, in November 13th.  
Q. Did Don Lock see you in this Federal 
Building on that day? 
A. Yes, he seen me in the room. Q. When he sayŠ A. In the room. Q. When he say [sic] were you with anyone 
from the union? 
A. With Dave, of president of the union, union 
president?   Hearing transcript at page 94 (emphasis added).   
The Testimony of Union President Gornewicz 
Union President David Gornewicz testified, similarly 
in response to leading questions asked him on direct ex-

amination, as follows: 
 Q. Were you sitting with Tomas Sanchez for the 
hearing Œ waiting for the hearing? 
A. We were in the cafeteria on the second floor, 
this building. 
Q. Did Mr. Lock and his attorney, Robert Soloff, 
see you while you were sitting with Mr. Sanchez be-
fore the hearing?    
A. I believe they did.  They entered the cafete-
ria.  Hearing transcript at page 55 (emphasis added). 
 Gornewicz™ testimony, without more, is more suppor-
tive of Lock™s testimonyŠthat Lock saw Gornewicz but 
 DOUBLE D CONSTRUCTION GROUP 311he did not see SanchezŠthan it is of Sanchez™ belief that 
Lock saw him.
8The kind of evidence necessary
 for a trier of fact to reasonably draw an inference that one person saw an-
other person is similar to kind of evidence necessary to 
prove a person™s state of mind.  The party seeking to 
prove the sighting must generally rely on circumstantial 

evidence to prove it occurred.  Thus, a standard jury in-
struction on permissible inferences that may be drawn 
with regard to a defendant™s state of mind reads in perti-
nent part as follows:   
Next, I want to explain something about proving 
the defendant™s state of mind.  
(1) Ordinarily, there is no way that a defendant™s 
state of mind can be prove
d directly, because no one 
can read another persons™ mind and tell what that 

person is thinking. 
(2) But a defendant™s state of mind can be proved 
indirectly from the surrounding circumstances.  This 
includes things like what the defendant said, what 
the defendant did, how the defendant acted, and any 
other facts or circumstances in evidence that show 
what was in the defendant™s mind.ﬂ
  Pattern Criminal Jury Instructions of the Dis-
trict Judges  
Association of the Sixth Circuit, Instruction 
No. 2. 08 (1991). [Emphasis added.]
9  As mentioned above, other than Sanchez™ 
belief
 that 
Lock ﬁsawﬂ him when he wa
s with the union president 
and the Union president™s 
belief 
that Lock and Lock™s attorney saw Gornewicz when
 Gornewicz was seated in the cafeteria with Sanchez, no  evidence was elicited 

from either witness to support a reasonable inference that 
Lock in fact saw Sanchez with Gornewicz or Gornewicz with Sanchez.   
Sanchez was not asked what caused him to believe 
Lock saw him, 
not even whether Lock looked at him
.  Nor was he asked any of the standard questions trial law-
yers ask witnesses to permit a 
trier of fact to draw a rea-sonable inference that the sighting occurred.  A few of 
the many questions Sanchez could have been asked but 
was not are the following:  Where were you when you 
saw Lock?  Where was Lock when you believe he saw 
you?   Why do you believe Lock saw you?  Where was 
the union president?  What was the distance between you 
                                                          
 8  The only inconsistency between Lock™s and Gornewicz™ testimony 
was that Lock said he saw Gornew
icz in the hearing room whereas 
Gornewicz believed Lock saw him in 
the cafeteria.  Compare, hearing 
Tr. at p. 39 
with hearing Tr. at p. 55. 
9  See also U.S. v. Livingston
, 816 F.2d 184, 187 (5th Cir. 1987); 
U.S. v. Holloway, 740 F.2d 1373 (6th Cir.), cert. denied 469 U.S. 1021 
(1984); 
U.S. v. Hunt
, 272 F. 3d 488, 492Œ493 (7th Cir. 2002).  
and Lock?   What was the distance between you and the 
union president?  Was anything obstructing the distance 
between you and Lock at the time you believe he saw 
you?  Did Lock give any facial signs of recognition when 
you believe he saw you?  
My colleagues take the view that Sanchez™ testimony 
was not  ﬁinherently implausible,ﬂ and, thus, sufficient 
for the judge to credit, and if the ﬁdetails cited by the 
dissent tended to cast doubt on Sanchez™ testimony, they 
were for the Respondent to elicit on cross-examination, 

which it did not do.ﬂ  The details did not cast doubt!  The 
details were not inquired into by counsel for the General 
Counsel who had the burden of proof and failed to satisfy 
it.   Gornewicz™ testimony is similarly deficient.  And, as 
noted above, if anything, Gornewicz™ testimony supports 
Lock™s testimony that he r
ecalls Gornewicz being at the Federal Building on November 13 but not Sanchez.  In 
sum, therefore, since the onl
y evidence offered inconsis-
tent with Lock™s denial that ﬁ[n]oﬂ he did not see San-

chez, were the above subjective conclusory statements, 

one of which relates to wh
ether Lock saw Gornewicz, the 
General Counsel plainly failed to prove by a preponder-
ance of the evidence that Lock saw Sanchez with 
Gornewicz. My colleagues™ position here is inconsistent with set-
tled Board law
  that conclusory statements unsupported 
with other evidence are insufficient to prove the proposi-
tion for which they are offered.  In 
Control Services, Inc.
 314 NLRB 421 (1994), the Board, quoting its decision in 
Sears, Roebuck & Co
., 304 NLRB 193 (1991), held that 
ﬁconclusory statements made by witnesses in their testi-

mony, without supporting evidence, does [sic] not estab-
lish supervisory authority.ﬂ  This is the case even if the 
witness is an immediate supervisor or other management 
official in a position to know the employee™s authority.  
Ironton Publications, Inc
., 321 NLRB 1048 fn. 2, 1060 
(1996) (Circulation Manager Beckman™s conclusory tes-
timony that assistant mailroom foreman, Roger Jenkins, 
exercised the same duties as foreman except for hiring 
and firing found insufficient, absent supporting evidence, 
to establish that he did so); 
Chevron Shipping Co
., 317 NLRB 379 (1995) (Captain Reynolds™s conclusory, non-

specific testimony that first 
assistant engineers typically assigned overtime to pump men and oilers found insuffi-
cient to establish supervisory authority, absent specific 
explanation that first assistan
t engineers in fact exercised independent judgment in making overtime assignments).  
In Golub Corp
., 338 NLRB 515 (2002), that Board found 
Loss Prevention Specialist Beeble™s ﬁconclusory testi-
monyﬂ about traffic congestion insufficient to show a 
business reason for barring solicitation because there was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312no evidence that the solicitation impeded traffic and no 
documentation or other testimony regarding past traffic 
problems caused by solicitations.  Id. at 516 & fn. 9.  In 
Mayfield Holiday Inn
, 335 NLRB 38 (2001), the Board, 
in holding that the historical housekeeping employee unit 
remained appropriate, found that President Gerish™s 
ﬁconclusory testimonyﬂ about the team approach in the 

housekeeping department, ﬁwithout specific evidence,ﬂ 
was insufficient to overcome the bargaining history of 
the housekeeping employees unit, which had included 
housekeepers and housemen but not laundry workers or 
inspectresses. Id. at 40.  The General Counsel similarly relies on conclusory 
testimony here.  Sanchez merely asserted that Lock 
ﬁsawﬂ him, not even that Lock looked at him.  Finding 
such a statement sufficient to
 prove the fact for which it 
is being offered is, as s
hown above, contrary to long-
standing evidentiary rules and inconsistent with analo-
gous Board law.
10My colleagues beg the question when they attempt to 
weaken Lock™s denial that 
he saw Sanchez with Gorne-
wicz and they criticize the judge for not giving any weight to the union president™s testimony on this point.  

Neither observation closes the enormous gap in the Gen-

eral Counsel™s case on employer knowledge and provide 
evidentiary support for the 
proposition that Lock saw Sanchez with Gornewicz and, as a result, had knowledge 
that Sanchez was involved in union activity.  Neverthe-
less, I will briefly address each point.   The majority states that ﬁLock did not unequivocally 
deny that he saw Sanchez.ﬂ  According to the majority, 

he testified only that ﬁhe did not recall seeing Sanchez.ﬂ  
Id.  They conclude:  
Crediting Lock simply means that he truthfully testified 
at the time of the hearing that he had no recollection of 
seeing Sanchez.  It cannot support a finding that Lock 
did not in fact see Sanchez on November 13.   
That was not Lock™s testimony.  As quoted above, 
Lock was asked the following leading question on cross-

examination: ﬁAnd when you 
appeared [in this Federal 
Building] you saw your employee, Tomas Sanchez, cor-
rect?ﬂ   He answered
:  ﬁNo.ﬂ   
Hearing transcript at page 
39.  I find nothing equivocal in that answer.  The fact that 
                                                          
 n case hearing. 10 Even assuming arguendo that, as the majority contends, Sanchez™ 
bare assertion that Lock saw him could be credited, this testimony 
could reasonably mean, at most, merely that Sanchez 
believed that Lock saw him. Absent evidence 
showing that Lock was actually 
aware of Sanchez™ presenceŠsuch as evid
ence that Lock and Sanchez made 
eye contact or nodded at each other or gave facial signs of 
recognitionŠSanchez™ testimony that Lock saw him would be the 
slimmest of reeds on which to base a finding that Lock had 
knowledge that Sanchez was present in the fe
deral building in the company of 
Union President Gornewicz on the date of the electio
Lock added: ﬁI don™t recall Tomas Sanchez being here,ﬂ 
does not detract from his explicit denial.   
Even if Lock had only said that he ﬁdid not recall 
Tomas Sanchez being here,ﬂ to the average layperson 
Lock™s answer meant he did 
not see Sanchez in the Fed-eral Building on November 13, the day counsel for the 
General Counsel was inquiring about.  This was counsel 

for the General Counsel™s understanding also as she used 
the phrase ﬁyou sawﬂ and ﬁyou recall seeingﬂ inter-
changeably.  The following is from a portion of counsel 
for the General Counsel™s cross-examination of Lock, 
also quoted above: 
 Q. And when you appeared 
you saw your em-
ployee, Tomas Sanchez, correct? 
A.  No, I don™t recall Tomas Sanchez being here. 
Q. You recall seeing David Gornewicz, the un-ion president Š  
A.  Yes, ma™am. 
Q. Šcorrect?   
 In questioning the strength of Lock™s testimony that he 
did not see Sanchez, my colleagues appear to confuse 
who has the burden of proof.  They read Lock™s testi-
mony as being ﬁnot unequivocal[ ],ﬂ and find an ambigu-
ity as to whether Lock was saying that he did not see 
Sanchez with the union president on November 13 or 
that he did not recall 
at the time of the hearing 
whether he saw Sanchez with the union president on November 

13.  They conclude that Lock™s testimony ﬁcannot sup-
port a finding that Lock did not, in fact, see Sanchez on 
November 13.ﬂ  It was not the Employer™s burden, how-
ever, to prove that ﬁLock did not, in fact, see Sanchez.ﬂ  
It was the General Counsel™s burden to prove that he did, 
to present enough evidence to support a reasonable infer-
ence that the sighting occurred.  For all the reasons set 
forth above, the General Counsel failed to satisfy that 

burden.  My colleagues take issue with the judge for not giving 
any weight to Gornewicz™ ﬁ
belief
 that Lock saw San-chez.ﬂ  (Emphasis added.)  Gornewicz did not say he 
believed
 Lock saw Sanchez
.  He answered in response to 
a leading question, whether 
it was ﬁcorrectﬂ that Lock 
and Lock™s attorney saw
 Gornewicz when Gornewicz was sitting with Sanchez in the cafeteria: ﬁI believe they 
did.ﬂ  Hearing transcript at page 55.  The only support he 
gave for that subjective conclusion was that  ﬁ[t]hey en-
tered the cafeteria.ﬂ Id.  Clearly in the face of such incon-
sequential testimony there was no need for the judge to 

comment on Gornewicz™ demeanor or other factors that 
cast doubt on his knowledge and recollection, as my col-
leagues require.  
 DOUBLE D CONSTRUCTION GROUP 313III. THE JUDGE DID NOT RELY SOLELY ON SANCHEZ™ PROVIDING A FALSE SOCIAL SECURITY NUMBER TO DISCREDIT HIS TESTIMONY AS THE MAJORITY CLAIMS Reaching past the absence of proof on the issue of 
Employer knowledge, the  majority finds the judge erred 
by discrediting Sanchez™ testimony on the issues relating 
to his alleged unlawful discharge ﬁ
solely
 because [San-chez] had used a false Social
 Security number in obtain-
ing employment.ﬂ  My colleagues assert that the judge™s 
credibility determination ﬁamounts to a disqualification 
of Sanchez as a sanction for his conduct, not a proper 
determination of his credibility which requires considera-
tion of multiple factors.ﬂ  My colleagues™ argument is not 
a fair statement of the judge™s decision and, as men-
tioned, my colleagues never identify the multiple factors 
in this record that the judge should have considered 
which he did not.    
First, the judge did not discredit Sanchez™ testimony 
ﬁsolelyﬂ because he provided a false social security num-
ber.  As mentioned above, th
e judge discredited Sanchez™ 

testimony as it related to his alleged unlawful discharge 
because (a) Sanchez provided false social security infor-mation on an official government document, the falsifi-
cation of which subjected Sanchez to serious criminal 
penalties; (b) the object of Sanchez™ testimony, rein-
statement with Respondent, was the same as the object of 
his falsification; and, (c) Sanchez™ testimony was incon-
sistent with Lock™s credited testimony.  Further, since no 
mitigating circumstances were admitted into evidence by 
counsel for the General Counsel after Sanchez was im-
peached with the falsification, the judge was at liberty to 
conclude that none existed.   
 A.  The Judge Discredited Sanchez™ Testimony Because 
the False Social Security Information was Provided on 
an Official Government Document Exposing Sanchez to Serious Criminal Penalties 
 Throughout its decision, the majority refers to ﬁthe 
judge™s erroneous decision to
 discredit Sanchez, based 
solely on his use of a false Social Security number to 

obtain employment.ﬂ  Nowhere do my colleagues men-
tion that the false social security information was pro-

vided on an Immigration and Naturalization Service 
Form I-9 used to establish an
 employee™s authorization to 
work in the United States, see 8 U.S.C. § 1324a(b)(1)(C) 
(1994), and that its falsification subjected Sanchez to 
serious criminal penalties.   
The INS document that was falsified is entitled ﬁEm-
ployment Eligibility Verification.ﬂ  It is short and easily 

understood.  The top half is completed by the employee, 
the bottom half is completed by the employer.  Immedi-
ately above the space for the employee™s signature the 
form provides in plain English and in bold print: 
I am aware that federal law provides for imprison-
ment and/or fines for false statements or use of false 
documents in connection with the completion of this 
form.11That the judge found significance in all of this is clear 
from his decision.  He states: 
There are certain similarities
 between using a false So-
cial Security number and giving untrue testimony.  

Both obviously involve the element of falsehood, but 
more than that, they both entail a substantial legal risk.  
The punishment for using a false social security num-
ber is quite significant, and so is the penalty for perjury.  
B. The Judge Discredited Sanchez™ Testimony Because 
the Object of the Falsification and Sanchez™ Testimony 
Were the Same 
The judge also relied on the fact that Sanchez™ testi-
mony, if believed, would reinstate him to the job he falsi-

fied information to get; that is, Sanchez was not being 
discredited for falsifying a driver™s license application or 
an application for a rental apartment, documents unre-
lated to the object of his testimony.  The judge com-
mented directly on this point as follows: 
The Complaint names Sanchez as a discriminatee, and 

the government seeks an order requiring Respondent to 
reinstate him with back pay.  A job is at stake once 
more.  If Sanchez demonstrated a willingness to use a 
false government document to obtain work, notwith-

standing the risk, he may also be willing to offer false 
testimony to obtain reinstatement, notwithstanding the 
risk.   B. The Judge Discredited Sanchez™ Testimony Because it 
was Inconsistent with Lock™s Credited Testimony 
Finally, the judge discredited Sanchez™ testimony as it 
related to his alleged unlawful discharge because he in-

dependently credited Lock whose testimony was to the 
contrary.  As to whether Lock saw Sanchez in the cafete-
ria of the Federal Building, the judge said: 
 Lock testified that he saw the Union president at 
the Board office, but could not remember whether or 
not he went to the cafeteria.  He did not recall seeing 
Sanchez on this occasion. Lock appeared quite sincere when he gave this 
testimony
.  Moreover, for the reasons I will discuss, 
there are reasons to doubt Sanchez™ testimony.  
Crediting Lock, I find that the government has not 
                                                          
 11 R. Exh. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314established that he saw Sanchez with the Union 
president on that occasion.  
Therefore, I conclude the General Counsel has not established the second 
Wright Line
 element.  [Emphasis added.]  
 On the issue whether Sanchez was discharged or he 
ceased coming to work, the j
udge again credited Lock™s testimony because, apart from having reason to doubt 
Sanchez, Lock™s testimony that he did not discharge 
Sanchez was corroborated by the fact that Lock consid-

ered Sanchez to be a good employee.  He said: 
 The record fails to establish that Sanchez suf-
fered an adverse employment action.  According to 

Lock, Sanchez showed up for work on Monday, De-
cember 10, 2001, but did not show up for work after 
that date. Sanchez gave a different account. 
. . . .  Based on Lock™s testimony, I find that Respon-
dent did not discharge Sanchez, whom Lock ac-
knowledged to be a good employee
.  Rather, I find that Sanchez did not show up for work.  [Emphasis 
added.] 
 C.  The Judge Discredited Sanchez™ Testimony in the 
Absence of any Evidence of Mitigating Circumstances  
As mentioned, although the judge did not expressly 
identify the absence of mitigating circumstances to ex-
plain Sanchez™ falsification, he did not have to.  After 
Sanchez was impeached, it was counsel for the General 
Counsel™s role to bring out any mitigating factors.  She 
failed to do so despite the fact that additional examina-

tion was available to her and she responded in the nega-
tive when asked by the judge whether the General Coun-
sel had anything in rebuttal.  Consequently, the judge 
was free to conclude that there were no mitigating cir-
cumstances.  In this regard, a judge does not rely 
solely
 on a piece of impeachment evid
ence, such as the falsifi-
cation here, to discredit a witness™ testimony.  As trier of 
fact he or she necessarily considers whether any evidence of mitigating circumstances was introduced.  If none is 
introduced, the impeachment stands unrebutted and un-
explained as it did here.   
IV. THE CREDIBILITY DETERMINATION THE MAJORITY REVERSES CONSTITUTED A PROPER EXERCISE OF JUDICIAL DISCRETION BY THE ADMINISTRATIVE LAW JUDGE My colleagues reverse the judge™s credibility determi-
nation on a variety of grounds.  The majority™s decision 
is based on restatements of the judge™s findings and con-
clusions, many of which are incorrect, and it relies on 
inapt case law.  Contrary to my colleagues, I believe the 
judge™s decision not to credit Sanchez™ testimony insofar 
as it related to his alleged unlawful discharge was a 
proper exercise of judicial di
scretion.  I will address each one of my colleagues arguments below.   
A.  The Judge™s Decision to Permit Sanchez™ Credibility to be Impeached  with the Introduction of the I-9 He Fal-
sified was Consistent with the Federal Rules of Evidence 
Citing Rule 608 of the Federal Rules of Evidence, the 
majority takes the position that the judge ﬁarguably could 
have refused to admit the evidence.ﬂ  While the judge 
could have excluded evidence of Sanchez™ falsification 
of the I-9, to have done so on this record would have 
been an abuse of discretion.   
Rule 608 provides in pertinent part: 
(b) Specific instances of conduct.  Specific in-
stances of the conduct of a witness, for the purpose 
of attacking or supporting the witness™ credibility, 
other than conviction of crime as provided in rule 
609, may not be proved by extrinsic evidence.  They 
may, however, in the discretion of the court, 
if pro-
bative of truthfulness or untruthfulness
, be inquired 
into on cross- examination of the witness (1) con-

cerning the witness™ character for truthfulness or un-
truthfulness, or (2) concerning the character for 
truthfulness or untruthfulness of another witness as 
to which character the witness being cross-examined 
has testified. [Eemphasis added.] 
The Advisory Committee No
tes comment that ﬁeffec-
tive cross-examination demands
 that some allowance be 
made for going into matters of this kind [particular in-
stances of misconduct]ﬂ and that
 the possibility of abuse, though substantial, is minimized by the requirements that 

the ﬁinstances inquired into be probative of truthfulness 
or its opposite and not remote in time.ﬂ   
When Lock introduced eviden
ce that Sanchez falsified 
the I-9, counsel for the General Counsel objected, claim-
ing the evidence was ﬁirrelevant.ﬂ  Hearing transcript at 
pages 103Œ109.  Counsel never explained why.  She 
never argued that the evidence was not probative of the 
truthfulness or untruthfulness of Sanchez™ testimony ei-
ther due to mitigating circ
umstances or because it was 
remote in time.  And other than introducing the ﬁrightﬂ 
social security number Sanchez gave the Employer 2 
days before the Union filed a notice of charges, she did 
not attempt to rehabilitate the witness.   
To suggest that Sanchez™ falsification of the I-9 was 
not ﬁprobative of his truthfulness or untruthfulnessﬂ is 
inconsistent with Rule 608 and common intuition. The 
General Counsel was asking the judge to credit Sanchez™ 
testimony that, if believed, would result in Sanchez being 
reinstated to the job he falsified the I-9 to get.  The false 
information was not provided on an employment applica-
 DOUBLE D CONSTRUCTION GROUP 315tion or imbedded in the applicant™s resume, it was pro-
vided on an official government document formulated to 
confirm an applicant™s authorization to work in the 
United States, the falsification of which was expressly 
made subject to serious criminal penalties.  Sanchez™ 
testimony relating to the alleged 8(a)(3) violation was 
inconsistent with Lock™s testimony that the judge inde-

pendently credited. Further, Sanchez™ falsification was 
not remote in time; it occurred only 17 months prior to 
his testimony.   
B.  The Judge™s Credibility Determination does not Deny Sanchez the Protections of the Act and is Consistent with 
Congressional Purpose Underlying the Immigration Re-
form Control Act  
My colleagues make the sweep
ing declaration that the 
judge™s credibility determination ﬁeffectively operates as 
a sanction, which could deny the protections of the Act 
to any person  who has made a false statement related to 
his Social Security number or his immigration status, at 
least if his testimony was critical to finding a violation of 
the Act.  We reject that approach as inconsistent with the 

Act, which protects statutory employees who are un-
documented aliens.ﬂ  My colleague™s statement is incor-
rect as a matter of law and logic.  
Considerations to be taken into account in determining 
the credibility of a witness do not turn on the employee™s 
status as an illegal alien, any more than the employee™s 
nationality, country of origin or sex.  The rules of evi-dence call on triers of fact, whether judge or jury, to 
weigh and consider many factors in determining a wit-
ness™ credibility.  No one class of employees, or employ-
ers for that matter, have a necessary monopoly on any of 
them.  Compelling pressure to find work and earn a liv-
ing 
can be a mitigating factor for an employee whose 
testimony is impeached because 
he or she lied in order to get a job; it is not a factor reserved for the illegal alien 
community.    
It is well-settled law that Acts of Congress should be 
construed so as not to make them inconsistent with one 
another.  
Watt v. Alaska, 451 U.S. 259 (1981); 
Southern 
S.S. Co. v. NLRB
 316 U.S. 31 (1942).  The policy an-
nounced by the  majority today runs counter to this prin-

ciple.  Congress passed the Immigration Reform Control 
Act (IRCA), supra, as a ﬁcomprehensive scheme prohib-

iting the employment of illegal aliens in the United 
States . . . [and] made combating the employment of ille-
gal aliens central to ‚[t]he policy of immigration lawﬂ  
Hoffman Plastic Compounds, Inc., v. NLRB, 
535 U.S. 137 (2002). The IRCA not only made it illegal for em-
ployers to hire undocumented aliens, it made it illegal for 

persons to subvert the employment verification system 
established by the IRCA by falsifying documents to ob-
tain employment in the United States.  8 U.S.C. § 
1324c(a)(1)Œ(3).  Individuals who do so are subject to 
fines and criminal prosecution.  18 U.S.C. § 1546(b).  If 
Sanchez was an undocumented alien, this is exactly what 
he did here.  By announcing as Board policy that an ad-
ministrative law judge errs 
by discrediting a witness™ testimony on this record becau
se he falsified information 
required by the IRCA, the Board affirms conduct Con-
gress proscribed.  The message sent is an unmistakable 
one: unlike the Congress which provided for criminal 
sanctions if the IRCA is violated, the Board will not take 
violations seriously enough to 
permit a judge to discredit 
the testimony of an alleged discriminatee because he 

provided false information in direct violation of the 
IRCA even where, as here, the testimony if credited 
would reinstate the employee to the position he falsified 
information to get.  
In Southern S.S. Co. v. NLRB
, 316 U.S. 31 (1942), the 
Supreme Court set aside a Board™s order requiring rein-
statement and backpay to employees whose conduct 
amounted to a mutiny in violation of federal law.  The 
Court said: 
It is sufficient for this cas
e to observe that the Board has not been commissioned to effectuate the policies of 
the Labor Relations Act so single-mindedly that it may 
wholly ignore other and equally important Congres-
sional objectives.  [316 U.S. at 47.] 
The Court in 
Southern S. S. Co
. was addressing the Board™s 
remedial authority under the Act whereas here we are deal-

ing with a rule of evidence to be applied in hearings con-
ducted under the Act.  Since the rule the majority announces 
is, as shown below, not supported by Board law, it is incon-
sistent with commonly accepted 
evidentiary standards and it runs counter to Congressional objectives underlying the 

IRCA, I believe the majority acts ﬁso single-mindedlyﬂ to-
day. 
C. The Judge™s Credibility Determination is Consistent with Board Law
  Since as far back as 1951, ﬁ[t]he Board™s established 
policy [has been] not to overrule an administrative law 

judges™ credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that 
they are incorrect.ﬂ  
Standard Dry Wall Products, 
91 NLRB 544, 545 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  Indeed, the Board rarely reverses credibility find-
ings, particularly as they are based on the judge™s obser-
vation of the witnesses.  
El Rancho Market
, 235 NLRB 
468, 470 (1978).  Despite this longstanding Board law, 
the majority reverses the 
judge™s credibility determina-
tion with respect to Sanchez™ testimony on the alleged 
8(a)(3) violation and remands the case to the judge for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316him to reconsider it.  I believe my colleagues™ decision is 
incorrect because the ﬁpreponderance of all the relevant 
evidence,ﬂ described above, supports the judge™s credi-
bility determination. 
My colleagues also contend that the judge™s credibility determination is inconsistent with certain Board deci-
sions that have found that various forms of  employee 
false statements do not require discrediting the em-
ployee™s testimony.  Each of these cases turns on its own 
unique facts; they are not analogous and none involves 
an employee™s falsification of an official government 
document as here.
12 Moreover, these cases do not hold 
that employees™ prior false st
atements can never be used 
as a basis for discrediting their testimony.
13In Harvey Aluminum, 142 NLRB 1041 (1963), the 
employees, alleged discriminatees Vidales and Torrico, 

lied on their employment applications about not having 
arrest records and Vidales faile
d to list all his convictions 
on a separate questionnaire.  The judge recognized that 
these facts ﬁclearly raise[d] a question of credibilityﬂ that 
ﬁmight well persuade a trier of fact to find [their] testi-

mony . . . deficient in worth,ﬂ 142 NLRB at 1057, but he 
rejected the employer™s contention that all of the em-
ployee™s testimony had to be rejected.  The judge noted 
that, among other things, each employee admitted to hav-
ing criminal convictions on the separate questionnaire 
they completed contemporaneously with their employ-

ment applications, Vidales was under age 20 at the time 
he completed the application and that Torrico™s criminal 
conviction was stale, as it occurred 17 years before. 
The facts in the present case are not similar.  Unlike in 
Harvey Aluminum, there is no evidence that Sanchez was 
a minor at the time he falsified the I-9 and Sanchez™ falsi-
fication occurred 17 months, not 17 years, before his 
testimony.  Significantly also, in 
Harvey Aluminum the 
employees accurately answered the questionnaire, put-
ting the employer on notice that they had criminal con-
victions.  Here, Sanchez allowed the Respondent to file 
W-2 forms containing the false social security number 
for 2 tax years.  Moreover, the Board in 
Harvey Alumi-num adopted the judge™s deci
sion letting stand his obser-                                                          
 12  My colleagues respond to my argument distinguishing the cases 
they rely on by saying that I do not quarrel with the principle that a 
prior false statement of a witness is
 not dispositive of credibility.  My colleagues are incorrect.  I believe a pr
ior false statement of a witness is 
not necessarily dispositive taking into account whether there are any 
mitigating circumstances introduced 
sufficient to rehabilitate the wit-ness in the eyes of the administrative law judge.  I believe this would be 
the case whether the falsification is 
contained in an official government 
document or in an employment appli
cation, whether the falsification is 
committed by an undocumented alien or an applicant for employment.  

This view, as shown above, is fully c
onsistent with extant Board law.  
See also  infra fn. 13.   
13 See Adelphi Institute, supra. 
vation that a trier of fact could reasonably conclude that 
Vidales™s and Torrico™s testimony should be rejected. 
In W. L. Maxson Corp
., 44 NLRB 1136 (1942), the 
Board credited employee Cook™s testimony concerning 
the employer™s domination of an in-house union despite 
Cook having supplied fictitious references on his em-
ployment  application.  
Unlike the present case where Sanchez falsified an official government document to 

obtain his job and is now seeking reinstatement to that 
job, there was no nexus between Cook™s falsifications on 
his application and the subject or purpose of his testi-
mony. Further, while Sanchez™ conduct is a violation of 
Federal law, there was no indication that Cook providing 
false references was also unlawful. In Rainbow Garment Contracting
, 314 NLRB 929 
(1994), the judge credited the testimony of three employ-
ees despite the employer™s contentions that they submit-
ted false documents to obtain employment.  The judge 
also credited the testimony of a fourth employee whose 
job application stated that he
 worked for certain employ-
ers longer than he actually had. The false documents 

were never identified.  Thus, the four employees™ con-
duct cannot be compared to the serious falsification of an 
official government document involved here. 
Vanguard Oil & Service, Inc
., 231 NLRB 146 (1977), 
is wholly unlike th
e present case. In 
Vanguard Oil
, a backpay proceeding, the judge credited discriminatee 

Hester™s testimony despite his failure to report certain 
employment to unemployment compensation authorities. 
The judge explained that Hester appeared to be a reliable 
witness based on observation and demeanor, there was 
no evidence that Hester™s statements to the state 
unemployment authorities were under oath, and he 

readily admitted interim earnings and it was against his 
interest to do so.  In the present case, no portion of 
Sanchez™ testimony was against his interest and Sanchez 
entered a false social security number on the I-9, which 
warned that ﬁfederal law provides for imprisonment 
and/or fines for false statements or use of false 
documents in connection with completion of this form.ﬂ  
 Finally, citing 
Daikichi Sushi
, 335 NLRB 622 (2001), 
my colleagues give as a reason for reversing the judge™s 
credibility determination the finding that he ﬁessentially 
disqualified Sanchez as a witnessﬂ without making a 
ﬁtrue credibility determination.ﬂ  According to the major-
ity, a judge must ﬁconsider[] the witness™s testimony in 
context, including among other things, his demeanor, the 
weight of the respective evidence, established or admit-
ted facts, inherent probabilities and reasonable inferences 

drawn from the record as a whole.ﬂ  
The majority is incorrect. The judge did not disqualify 
Sanchez as a witness.  He credited Sanchez™ testimony 
 DOUBLE D CONSTRUCTION GROUP 317that Lock threatened to close the company if the employ-
ees voted for union representation.  The record reveals 
that his decision not to credit Sanchez™ testimony in so 
far as it related to his alleged unlawful discharge was a 
considered determination.  To the extent the majority 
suggests a judge must make
 express findings on each factor he considered in making his credibility determina-
tions, it is also incorrect.  While desirable, as mentioned 
above, the Board does not require it.  And it did not re-
quire it in 
Daikichi
.   In Daikichi
 three employees testif
ied that the company 
president made a speech, in 
English, threatening dis-charge for union activity.  Although the judge expressed 
misgivings about the employees™ testimony because, 
among other things, ﬁtheir understanding of English was 
at best hit or miss,ﬂ he ultimately credited their testimony 
because it was uncontroverted by any company witness.  
Little more was said by the  judge to support his deci-
sion.  Nevertheless, the Board adopted the judge™s credi-
bility determination, relying on the Board™s ﬁestablished 
policy not to overrule an administrative law judge™s 
credibility resolutions unless 
the clear preponderance of all the relevant evidence convinces us that they are incor-

rect. ﬁDaikichi Sushi
, 335 NLRB 622 fn. 1.  After recit-
ing the factors that a judge should consider, the Board 
summarily concluded that ﬁ[t]hat is exactly what the 
judge did here. ﬁ Id. at 623.  
Far more can be said about the judge™s credibility de-
termination in the instant case.  As mentioned above, the 

judge expressly gave the following reasons for discredit-
ing Sanchez™ testimony on the issues related to his 
unlawful discharge:   
 One, he independently credited Lock™s testi-
mony which was contrary to Sanchez™ testimony 
because of Lock™s dem
eanorŠhe ﬁappeared quite sincere when he gave this testimonyﬂŠand because 
his testimony that he did not discharge Sanchez was 

consistent with his testimony that he considered 
Sanchez a good employee.  
Two, Sanchez falsified the I-9 to get a job with 
Respondent and if his testimony was believed he 
would be reinstated to the job he falsified informa-
tion to get.   
Three, the similarity between falsifying an I-9 
and giving false testimony in that ﬁboth . . . involve 
the element of falsehood . . . [and] entail a substan-
tial legal risk.  The punishment for using a false So-
cial Security number is quite significant, and so is 
the penalty for perjury.ﬂ   
 In addition to the above, the record, which we review 
de novo, does not support Sanchez™ testimony that Lock 
saw him in the cafeteria.  Sanchez™ 
belief
 that Lock saw him and the union president™s 
belief
 that Lock saw the union president were conclusory and uncorroborated by 
circumstantial evidence sufficient to support a reasonable 

inference that the sightings occurred.  Also, counsel for 
the General Counsel elected not to ask Sanchez any 
questions about the falsification of the I-9 leaving the 
judge free to conclude that there were no mitigating cir-
cumstances for him to take into consideration other than 

the mildly mitigating fact 
that Sanchez notified Respon-
dent just before the Union filed a notice of charges that 
he had a valid social security number.   
D.  The Majority™s Effort to Minimize on this Record the 
Probative Value to Credibility of Sanchez™ Falsification is Without Merit  
Citing the Ninth Circuit™s decision in 
Beltran-Tirado v. 
INS, 213 F.3d 1179 (9th Cir. 2000), the majority states 
that it is unwilling to conclude that Sanchez ﬁwas testify-
ing falselyﬂ because he ﬁhad 
used a false Social Security number.ﬂ  My colleagues deprecate the care the judge 

exercised when considering the conflicting testimony of 
Lock and Sanchez on the issues relating to Sanchez™ al-
leged unlawful discharge and 
they mischaracterize the 
nature of the judge™s credib
ility finding.  As mentioned 
above, the judge expressed three reasons why he was 

discrediting Sanchez™ testimony on the issues relating to 
Sanchez™ alleged unlawful discharge; the record, which 
we review de novo, provides additional reasons.  In addi-tion, Sanchez™ willful falsifi
cation of an official govern-ment document that subjected him to possible criminal 
penalties is something more than ﬁusing a false Social 
Security number.ﬂ   Similarly, the probative value of the 
falsification to Sanchez™ truthfulness or untruthfulness 
cannot fairly be challenged by relying on the court™s de-
cision in 
Beltran-Tirado, 
supra.    In Beltran-Tirado, 
supra, a divided panel of the Ninth 
Circuit was faced with the possible deportation of a Mexican national who had lived in the United States for 

32 years and who already served a sentence for using a 
false social security number on an I-9 to obtain employ-
ment.  As if to telescope where it was headed, the court 
began the ﬁFactual Backgroundﬂ portion of its decision 
by noting that ﬁBeltran-Tirado is fifty years old and has 
been living in the United States
 since arriving here at the 
age of eighteen in 1968.ﬂ   213 F.3d at 1179.  It was on 
these facts that the court found that Beltran-Tirado™s 
crime was not a crime of ﬁmoral turpitudeﬂ barring her 
from applying for ﬁregistryﬂ under 8 U.S.C. § 1259.  Cir-
cuit Judge Noonan aptly began his dissent by observing:  
ﬁThe court reaches very far to perform a kindly deed.ﬂ  
213 F.2d at 1183 . 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318The decision in Beltran-Tirado, 
supra, is not applica-
ble to the facts here.  Apart from the fact that this is not a 
deportation proceeding, the court™s decision turned on 
the specific statutory exemp
tion granted certain aliens 
under a 1990 amendment to 42 U.S.C. § 408.  But for 
that exemption, ﬁa person convicted of using a false so-
cial security card in violation of 42 U.S.C. § 408(a)(7)(B) 

ordinarily would be considered to have committed a 
crime of moral turpitude because § 408(a)(7)(B) explic-
itly requires proof of ‚intent to deceive.™ﬂ14  There was no 
showing on this record that Tomas Sanchez belongs to 
the class of aliens granted the above-mentioned statutory 
exemption, thus the legal reasoning employed in 
Beltran-
Tirado, 
supra, cannot be stretched to cover the judge™s 
credibility determination at issue here.  
For the above reasons, I respectfully dissent from the 
majority™s decision reversing the judge™s credibility de-
termination and remanding the case for him to reconsider 
it.   Marcia Valenzuela, Esq. and  Jennifer Burgess-Solomon, Esq., 
for the General Counsel. Donald G. Lock, of Miami, Florida, for the Respondent. David Gornewicz, 
of Fort Lauderdale, Florida, for the Charging 
Party. 
BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE KELTNER W. L
OCKE, Administrative Law Judge.  I heard this case on July 29, 2002, in Miami, Florida.  After the parties 
rested, I heard oral argument, and on July 31, 2002, issued a 
bench decision pursuant to Section 102.35(a)(1) of the Board™s 
Rules and Regulations, setting forth findings of fact and con-
clusions of law.  In accord
ance with Section 102.45 of the Rules and Regulations, I certify the accuracy of, and attach 

hereto as ﬁAppendix A,ﬂ the portion of the transcript containing 
this decision.1The rulings on Charging Party™s objections affecting the re-
sults of the election in Case 12ŒRCŒ8709 are set forth below.  
The Conclusions of Law, Remedy, Order, and Notice provi-
sions also are set forth below, following the rulings on objec-
tions. In the bench decision, I deferred a final ruling on the issue of 
whether Respondent™s president, Donald G. Lock, was, at times 
material to the complaint, Respondent™s supervisor and agent.  
                                                          
 14 Souza v. Ashcroft
, 2001 WL 823816 (N.D. Cal. 2001).  
Under 42 U.S.C. § 408(a)(7)(B), a pe
rson who, ﬁwith intent to de-
ceive, falsely represents a number to be the social security account 
number assigned by the Commissioner of Social Security to him or to 
another person, when in fact such number is not the social security 
account number assigned by the Commissioner of Social Security to 
him or to such other person,ﬂ is guilty
 of a felony punishable by fine or 
imprisonment for not more than 5 years, or both.  
1 The bench decision appears in uncorrected form at pp. 146 through 
172 of the transcript.  The final vers
ion, after correction of oral and 
transcriptional errors, is attached as Appendix A to this certification. Considering all of the evidence, including Lock™s role in au-
thoring the memos distributed to employees, I find that the 
General Counsel has proven these allegations. Summary of Unfair Labor Practice Findings 
As discussed in the attached bench decision, I have found 
that the General Counsel has established the allegations in 
complaint paragraphs 1 through 4, establishing that the charge 
and its amendments we
re timely filed, that Respondent is an 
employer engaged in commerce and subject to the Board™s 
jurisdiction, and that the Chargi
ng Party met the statutory defi-
nition of a labor organization. Additionally, I find that the Government has proven the alle-
gations in complaint paragraphs 5(a) through (f) and (i), and 
6(b).  Further, I conclude that Respondent™s actions described in these complaint paragraphs vi
olated Section 8(a)(1) of the Act and that Respondent™s discharge of employee Dean Mar-
tindill, described in complaint paragraph 6(b), also violated 
Section 8(a)(3) of the Act.  However, I do not find that Re-spondent violated the Act in any other manner alleged in the 
complaint. 
Two other allegations merit further discussion because of 
their relevance to the objections filed by the Union in Case 14Œ
RCŒ8709.  These allegations appear in complaint paragraphs 
5(g) and (h). Complaint paragraph 5(g) alleges that on or about October 
31, 2001, at its Fort Lauderdale airport jobsite, Respondent 
created an impression among its employees that their union 
activities were under surveillance. 
 This allegation rests on the testimony of Abelardo Garza, 
whom Respondent formerly em-
ployed. 
According to Garza, an employee named Juan Lopez began 
work for Respondent on October 31, 2001, but worked only 1 
day.  Garza testified that Lopez ﬁwork[ed] only one day be-
cause he say [sic] he want to find so that I support the union.ﬂ  
When asked, ﬁWho said that?ﬂ Garza replied, ﬁDon Lock.ﬂ 
The record does not establish a foundation for the statement 
attributed to Lock.  Garza does not specify where he heard 
Lock make such a statement, what prompted Lock to do so, or 
who else was present.  Without such anchoring facts, the testi-
mony is rather nebulous and not entitled to much weight. 
Moreover, for the reasons discussed in the bench decision, I do not have a good deal of confidence in Garza™s testimony and 
do not credit it.  Therefore, I do not find that Respondent en-
gaged in the alleged conduct. Complaint paragraph 5(h) alleges that on or about December 
5, 2001, at its Water Plant jobs
ite, Respondent threatened em-ployees with discharge due to their union support and activities.  

This allegation rests on the testimony of Tomas Sanchez that 
Lock told him, ﬁRemember your bills.ﬂ  For the reasons stated 
in the bench decision, I did not find that such a comment vio-
lated the Act. The Objections 
As discussed more fully in 
the bench decision, on October 19, 2001, the Board conducted a secret-ballot election in a unit 
consisting of all full-time and regularly scheduled partŒtime 
installers/placers employed by Respondent in MiamiŒDade and 
 DOUBLE D CONSTRUCTION GROUP 319Broward Counties.  The Union filed timely objections to con-
duct affecting the results of this election. Respondent and the Union thereafter entered into a stipula-
tion providing for a second election, which the Board con-
ducted on December 7, 2001.  The Union also filed timely ob-
jections to conduct affecting the results of this election.  Ini-tially, the Union filed five objections but later withdrew three 
of them.  In the remaining two objections, the Union alleged that Respondent threatened empl
oyees if they voted for the 
Union, and gave discriminato
ry treatment to known union sup-
porters. The Union did not present separate evidence regarding these 
objections.  Instead, it relied on the evidence which the General 
Counsel presented to establish the unfair labor practice allega-tions. In considering the union objections, I note that the critical 
period for a second election commences as of the date of the 
first election.  Star Kist Caribe, Inc., 325 NLRB 304 (1998).  
Therefore, in the present case, the critical period began on Oc-
tober 19, 2001, the date of the first election. The record establishes that Respondent made certain state-
ments violating Section 8(a)(1) of the Act before the first elec-
tion.  Because these statements fell outside the critical period 

for the second election, I do not consider them. The complaint also alleges that Respondent engaged in cer-tain conduct violating Section 8(a)(1) during the critical period.  
Specifically, complaint paragraphs 
5(f), (g), and (h) allege that 
Respondent™s president and owner, Donald G. Lock, made violative statements on October 19 and 31, and December 5, 
2001, respectively. 
For the reasons discussed above and in the bench decision, I 
have found that the record does not establish the allegations in 
complaint paragraphs 5(g) and (h).  Similarly, the record does 
not establish that the alleged st
atements constitute objectionable 
conduct. On the other hand, the record does establish that Respondent 
violated Section 8(a)(1) of the Act by the conduct alleged in 

complaint paragraph 5(f).  Specifically, crediting the testimony 
of employee Raul Zanales, I 
find that on October 19, 2001, 
after the first election, Respondent™s president ﬁsaid that he had 
won 10 to 1 and that he would like to find the guy that voted 1.  
He™d like to break his face.ﬂ 
It could be argued that this one
 statement, made at the very 
start of the critical period and almost 2 months before the sec-
ond election, had such a limited impact that it did not apprecia-
bly disturb the laboratory conditions necessary for voters to 
make an uncoerced choice. However, the statement conveys an implied threat of vio-
lence to an employee because of the way the employee voted.  
Thus, it directly ties the exercise of a vital Section 7 right with 
the possibility of physical harm. 
Respondent did not repudiate or 
disavow this statement dur-ing the remainder of the critical period and thus, I conclude, the laboratory conditions were not restored.  Cf. 
Action Mining, 318 NLRB 652 (1995) (disavowal and repudiation sufficient to 
remedy an unfair labor practice is also sufficient to restore the 
laboratory conditions).  Therefore, I recommend that the Board 
set aside the December 7, 2001 election, and direct that a new 
election be conducted. The Union™s remaining objecti
on alleges that Respondent gave discriminatory treatment to union supporters.  The record 
establishes that Respondent did 
discriminate against employee 
Dean Martindill by discharging him on December 15, 2001, in 
violation of Section 8(a)(3) and (1) of the Act.  However, this 
conduct took place 8 days after the second election, and there-

fore could not have affected the results of that election.  The 
record does not establish that Respondent engaged in any 
unlawful discrimination against union supporters before the 
election.  Therefore, I recommend that the Board overrule this 
objection. In sum, because of the conduct alleged in complaint para-
graph 5(f) and established by the record, I conclude that Re-
spondent engaged in objectionable conduct and recommend that the Board set aside the December 7, 2001 election, and 
direct that a new election be conducted.  Further, I recommend 
that the Board sever Case 12ŒRCŒ8709 from Case 12ŒCAŒ
21951 and remand the representation case to the Regional Di-
rector so that the election may be conducted expeditiously. 
REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act, including posting the notice to em-
ployees attached hereto as Appendix B. 
Additionally, I recommend that the Board order Respondent 
to offer employee Dean Martindill immediate and full rein-
statement to his former position, or to a substantially equivalent 
position if his former position is not available, and to make him 
whole, with interest, for any losses suffered because of Re-
spondent™s unlawful discrimination against him. CONCLUSIONS OF LAW 1.  The Respondent, Double D Construction Group, Inc., is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 2.  The Charging Party, International Association of Bridge, 
Structural, Ornamental and Reinforcing Iron Workers Local 272, AFLŒCIO, is a labor organization within the meaning of Section 2(5) of the Act. 3.  At all material times, Res
pondent™s president, Donald G. Lock, was Respondent™s supervisor
 and agent within the mean-ing of Section 2(11) and (13) of the Act, respectively. 
4.  The Respondent violated Section 8(a)(1) of the Act by 
prohibiting or discouraging an employee from placing a union 
sticker on his automobile, by 
interrogating employees about 
their Union membership, activities and sympathies, by prohibit-
ing an employee from discussing the Union while at work, by 
threatening employees with clos
ure of the business and/or loss 
of jobs should they select the Union to represent them, by 
threatening employees with bodily injury due to their union 
support and activities, and by discharging employee Dean Mar-
tindill because he joined and assisted the Union and engaged in 
concerted activities and to discourage employees from engag-
ing in these activities.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3205.  The Respondent violated Section 8(a)(3) of the Act on 
about December 15, 2001, by discharging employee Dean Mar-
tindill because he joined and assisted the Union and engaged in 
concerted activities and to discourage employees from engag-
ing in these activities. 6.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6) 
and (7) of the Act. 7.  The Respondent did not engage in the unfair labor prac-
tices alleged in the consolidated complaint not specifically 
found herein. On the findings of fact and conclusions of law herein, and on 
the entire record in this case, I issue the following recommend-
ed2ORDER The Respondent, Double D Construction Group, Inc., its of-
ficers, agents, successors, and assigns, shall 
1.  Cease and desist from (a) Prohibiting or discouraging employees from placing un-
ion stickers on the vehicles. (b) Interrogating employees about their union membership, 
activities, and sympathies. 
(c) Prohibiting employees from discussing the Union while 
at work. 
(d) Threatening employees with closure of the business 
and/or loss of jobs should they select the Union to represent 
them. 
(e) Discharging employees because they joined and assisted 
the Union and engaged in concerted activities and to discourage 
employees from engaging in these activities. 
(f) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Offer Dean Martindill immediate and full reinstatement 
to his former position or to a substantially equivalent position if 
his former position no longer is available. (b) Make Dean Martindill whole for all losses he suffered 
because of Respondent™s unlawful discrimination against him.
3(c) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 

social security payment reco
rds, timecards, personnel records 
and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Post at its offices in Miami, Florida, at its jobsites in Mi-
amiŒDade and Broward counties, and at all other places where 
notices customarily are posted, copies of the attached notice 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, these findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board, and all objections to them sh
all be deemed waived for all pur-
poses. 
3 Backpay shall be computed 
in the manner prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), with interest as set forth in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). 
marked ﬁAppendix B.ﬂ4  Copies of the notice, on forms pro-vided by the Regional Director
 for Region 12, after being 
signed by the Respondent™s authorized representative, shall be 
posted by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places including 
all places where notices to employees customarily are posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(e) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
APPENDIX A 
BENCH DECISION This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Rules and Regulations.  The 
complaint alleges that Respondent unlawfully discharged two 
employees, Tomas Sanchez and Dean Martindill.  I conclude 
that the evidence establishes Respondent discharged Martindill in violation of Section 8(a)(3) and (1) of the Act, but that the 

record does not establish that Respondent unlawfully dis-
charged Sanchez.  Additionally, I find that by making certain 
statements to employees, Respondent violated Section 8(a)(1). Procedural History This consolidated case began on September 17, 2001, when 
the Union, Local 272 of the International Association of 
Bridge, Structural, Ornamental and Reinforcing Iron Workers, AFLŒCIO, filed a petition in Case 12ŒRCŒ8709.  The Union 
sought to represent a unit of ir
onworkers and helpers employed 
by the Respondent, Double D Construction Group, Inc. 
The Union and Respondent entere
d into a Stipulated Election Agreement providing for a Board-conducted secret ballot elec-
tion on October 19, 2001.  A major
ity of voters did not select 
the Union to represent them and, on October 23, 2001, the Un-
ion filed Objections to Conduct Affecting Results of the Elec-
tion. The Union and Respondent entered into a stipulation provid-
ing that the first election be set aside and that a new election be 

conducted.  Approving this stipul
ation, the Regional Director for Region 12 of the Board issued an Order directing that the 
second election be conducted on December 7, 2001. 
Two days before the election, the Union filed an unfair labor 
practice charge against Respondent in Case 12ŒCAŒ21951.  
The Union later amended this charge twice. 
On December 7, 2001, all 16 eligible voters cast ballots.  The 
Board agent conducting the election challenged two ballots of 
voters whose names were not on the eligibility list provided by 
Respondent.  Additionally, the Union challenged three of the 
ballots on the basis that the voters were supervisors.  4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DOUBLE D CONSTRUCTION GROUP 321The initial tally of ballots indicated that 4 employees had 
voted for the Union and 7 had voted against it.  In principle, the 
five challenged ballots, then unopened, could have affected the 
results of the election.  Howe
ver, the Union had challenged three of these voters on the basis that they were supervisors, 
and may not have expected these three ballots to favor repre-
sentation.  On December 12, 2001, the Union filed timely Ob-
jections to Conduct Affecting the Results of the Election. The Union later withdrew its challenges to the ballots of the 
three voters.  On July 22, 2002, a Board agent opened and 
counted these challenged ballots
.  Although the Board agent did not open the two challenged ballots cast by individuals not on 
the eligibility list, those ballots
 would not have affected the outcome of the election.  A revised tally of ballots included the 

following information: 
 Approximate number of eligible voters 16 Number of void ballots   0 Number of votes cast for Petitioner 
  4 Number of votes cast against participating labor 

organization 10 Valid votes counted 14 Number of challenged ballots   2 Valid votes counted plus challenged ballots 16  The remaining two challenged ballots are not sufficient in 
number to affect the results of the election. 
On May 31, 2002, the Regional Director issued a complaint 
and notice of hearing in Case 12ŒCAŒ21951.  Respondent filed 
a timely answer. 
On July 15, 2002, the Acting Regional Director issued an 
Order which consolidated the representation case, Case 12Œ
RCŒ8709, with the unfair labor practice case, Case 12ŒCAŒ
21951, for hearing before an administrative law judge.  On July 
23, 2002, the Acting Regional Dir
ector issued a Revised Order Consolidating Cases for Hearing and Notice of Hearing (the 

ﬁRevised Orderﬂ). 
Initially, the Union had filed five objections to conduct af-
fecting the results of the December 7, 2001 election, but later 
withdrew three of them (Objections 2, 3, and 5) before the Act-
ing Regional Director issued the July 23, 2002 Revised Order.  
The two remaining objections, which are to be resolved in this 
proceeding, allege that before the December 7, 2001 election, 
Respondent engaged in the following conduct affecting the 
results of the election:  1.  Threatening employees if they voted for the Union. 
4.  Discriminatory treatment of known Union supporters. 
 On July 29, 2002, hearing opened 
before me in Miami, Flor-ida.  Respondent did not retain
 counsel.  Rather, Respondent™s president, Donald G. Lock, represented his Company in this 
proceeding. The parties completed the presentation of evidence and 
rested on July 29, 2002.  That same day, they presented oral 
argument.  Today, July 31, 2002, 
I am issuing this bench deci-
sion. Complaint Paragraphs 1 through 4 The first four complaint paragra
phs allege facts which form a necessary predicate to the unfair labor practice allegations ap-

pearing thereafter.  Respondent has not admitted these allega-
tions. Complaint paragraph 1(a) alleges that the Union filed the ini-
tial charge on December 5, 2001, and that a copy was served on 
the Respondent by regular mail on December 6, 2001.  Com-
plaint paragraph 1(b) alleges that the Union filed the first amended charge on February 28,
 2002, and that a copy was 
served by regular mail on Respondent on March 1, 2002.  

Complaint paragraph 1(c) alleges that the Union filed the sec-

ond amended charge on March 28,
 2002, and that a copy was 
served on Respondent by regular mail on April 2, 2002. 
Although Respondent has not admitted these allegations, it 
has not offered any testimony or other evidence that it did not 
receive the charges.  Therefore, Respondent has not refuted the 
affidavits of service in evidence as General Counsel™s Exhibits 
1(c), 1(f), and 1(g).  Based on this uncontroverted evidence, I 
find that the charges were filed and served as alleged in com-
plaint paragraph 1. Complaint paragraph 2 alleges facts to establish that Re-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the National Labor 
Relations Act and, therefore, is subject to the jurisdiction of the National Labor Relations Board.  Although Respondent™s an-swer did not admit these alle
gations, Respondent did admit similar facts by entering into the September 28, 2001 Stipulated 

Election Agreement in Case 12ŒRCŒ8709.  Specifically, Re-
spondent stipulated as follows:  The Employer is engaged in co
mmerce within the meaning of 
Section 2(6) and (7) of the National Labor Relations Act and 

a question affecting commerce has arisen concerning the rep-
resentation of employees within 
the meaning of Section 9(c)   
. . . .  The Employer, Double D Construction Group, Inc., a 
Florida corporation is engaged in the construction industry as 
a structural steel contractor.  The Employer™s principal place 
of business is located at 6051 SW 46th Street, Miami, Fl[orida] 33155.  During the past calendar year, a representa-
tive period of time, the Employer in the course and conduct of 
its business operations as desc
ribed above, provided services valued in excess of $50,000 to other enterprises, including Baker Concrete, a general contractor, located within the state 
of Florida, and those other enterprises who have in turn pur-
chased and received goods and products valued in excess of 

$50,000 directly from outside the [S]tate of Florida. 
 Based on this stipulation, I find that at all material times, Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  Further, I 
conclude that Respondent is subject to the Board™s jurisdiction. Complaint paragraph 3 alleges that at all material times, the 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act.  Base
d on the uncontradicted testimony 
of Union President David Gornewicz, I find that the Union is 
an organization in which employees participate, and which 
exists for the purpose of dea
ling with employers concerning 
grievances, labor disputes, rate
s of pay, hours of employment 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322or conditions of work.  Therefore, I conclude that it is a labor 
organization within the meaning of Section 2(5) of the Act. Complaint paragraph 4 alleges that at all material times, Re-
spondent™s president, Donald G. Lock, has been a supervisor and agent of Respondent within the meaning of Section 2(11) 
and 2(13) of the Act.  Respondent
 has not admitted this allega-
tion and the General Counsel bears the burden of proof.  For 
purposes of analysis today, I 
will assume that the evidence 
establishes that President Lock is Respondent™s supervisor and 
agent, an assumption consistent with the testimony of Raul 
Canales that Lock hired him. 
 However, I will defer a final ruling on the supervisory and agency issue until issuance of the 
certification of this bench decision. The Unfair Labor Practice Allegations The complaint alleges that Respondent, by its president, 
Donald G. Lock, made a number 
of statements to employees 
which interfered with, restrained and coerced them in the exer-

cise of rights guaranteed by Secti
on 7 of the Act, in violation of 
Section 8(a)(1) of the Act.  The complaint also alleges that 
Respondent discharged two employees, Tomas Sanchez and 
Dean Martindill, in violation of Section 8(a)(3) and (1) of the 

Act. 
For clarity, I will begin by desc
ribing Respondent™s business.  
As a structural steel contractor, Respondent plays a vital step in 

the construction of concrete buildings.  To assure that such a 
building will have adequate strength, workers pour the concrete 
around reinforcing steel bars, or ﬁrebar.ﬂ  Respondent™s iron-
workers put the rebar in place. 
In about May 2001, Respondent 
began work on a project at 
the Hialeah, Florida water plant.  In June or July 2001, Respon-
dent began work on a project at the Fort Lauderdale Airport.  
The complaint alleges that Respondent™s president made a 
number of unlawful statements to employees working at these 
sites. The first of these allegations concerns a conversation be-
tween Respondent™s President Lo
ck and an ironworker, Dean Martindill, who testified that the conversation took place 
around August or September 2001.  According to Martindill, 
there was a sticker on his car which displayed the American 
flag and mentioned the Union.  Martindill quoted Lock as say-
ing that he ﬁappreciated itﬂ if Martindill did not have the sticker 
on his car because it made Lock ﬁlook bad.ﬂ 
According to Martindill, Lock also told him that ﬁhe didn™t 
appreciate me supporting the union or I shouldn™t have it on 
there if I didn™t support the union.ﬂ  Based on my observations 
of the witnesses, I credit Martindill™s testimony about this con-
versation, and find that Lock did make the statements Mar-
tindill attributed to him. 
Although the complaint alleges that Respondent prohibited 
employees from putting union stic
kers on their vehicles, the 
evidence here does not establish such an outright prohibition.   
Lock did not order Martindill to remove the sticker but only 
asked Martindill to do so.  All the same, this request violated 
the Act. In Electrical South, Inc., 327 NLRB 270 (1998), a supervisor told employees that he would appreciate their not wearing any 
union paraphernalia, and also said that it was unprofessional 
and inappropriate for the employees, who were engineers, to 
display their support for the union in that manner.  The Board 
found this action violative.  Similarly, I conclude that Lock™s 
statement to Martindill interfered with the exercise of rights 
guaranteed by Section 7 of the Act, and recommend that the 
Board find that Respondent thereby violated Section 8(a)(1). 
Sometime before September 26, 2001, an ironworker, Raul Canales, applied for work with Respondent.  On that date, Ca-
nales called Lock concerning his job application.  According to 
Canales, Lock asked him if he had been in the Union.  Canales 
answered, ﬁYes I was, because I was from up north.  According 
to Canales, Lock replied ﬁthat was fine, as long as I did not talk 
any union crap at the job . . . .ﬂ 
In cross-examining Canales, Lock elicited testimony that 
Canales was from Jacksonville, rather than from ﬁup north.ﬂ  If 

that constitutes an inconsistency, 
it is not sufficient to discredit Canales.  The phrase ﬁup northﬂ might well refer to somewhere 
along the Great Lakes or, conceivably, the Yukon. But a com-
pass needle in Miami would also point generally in the direc-
tion of Jacksonville. Canales did not have anything 
to gain from his testimony.  
The complaint does not allege 
that Respondent has discrimi-nated against him.  Additionally, based on my observations of 
the witnesses, I conclude that his testimony is reliable.  Credit-
ing that testimony, I find that 
on or shortly before September 
26, 2001, Lock did ask this job applicant about his union af-
filiation.  Moreover, Lock admoni
shed Canales not to ﬁtalk any 
union crap at the job . . . .ﬂ As the Supreme Court held in 
NLRB v. Town & Country 
Electric, Inc.
, 516 U.S. 85 (1995), a job applicant falls within 
the statutory definition of ﬁemployeeﬂ and is entitled to the 
protection of the Act.  I must now determine whether Lock™s 
asking Canales about his union affiliation is unlawful. In Smith and Johnson Construction Co., 324 NLRB 973 (1997), the Board affirmed the administrative law judge™s analysis of certain statements alleged to violate Section 8(a)(1) 
of the Act.  The judge had described the framework for that analysis in these terms: 
 In deciding whether interrogation is unlawful, I am governed 

by the Board™s decision in 
Rossmore House, 269 NLRB 1176 (1984). In that case, the Board held that the lawfulness of 
questioning by employer agents about union sympathies and 
activities turned on the question of whether ﬁunder all circum-
stances, the interrogation reasonably tends to restrain or inter-
fere with the employees in the exercise of rights guaranteed 
by the Act.ﬂ  The Board in 
Rossmore House noted the [test set 
forth in Bourne v. NLRB, 332 F.2d 47 (2d Cir. 1964)] was 
helpful in making such an analysis.  The 
Bourne test factors 
are as follows: 
 1.  The background, i.e. is there a history of employer 
hostility and discrimination? 
 2.  The nature of the information sought, e.g. did the 
interrogator appear to be seeking information on which to 
base taking action against individual employees? 
 3.  The identity of the questioner, i.e. how high was he 
in the Company hierarchy? 
  DOUBLE D CONSTRUCTION GROUP 3234.  Place and method of interrogation, e.g. was em-
ployee called from work to the boss™s office? Was there an 
atmosphere of ﬁunnatural formalityﬂ? 
 5.  Truthfulness of the reply. 
 Of these factors, two weigh in 
favor of finding no violation.  
The record does not reveal that the Respondent has previously 
been found guilty of unfair labor
 practices. The evidence is insufficient to show a history of employer hostility.  Addition-
ally, the questioning took place by telephone, not in the presi-
dent™s office, which would constitute a locus of authority pos-
sibly enhancing any coercive effect. 
On the other hand, the question goes directly to the job ap-
plicant™s union sympathies and therefore clearly implicates 
rights protected by Section 7 of the Act.  Additionally, after 
obtaining an affirmative answer to
 this question, Lock immedi-ately warned Canales not to ﬁtalk any union crap at the job        
. . . .ﬂ  This warning gives the 
question a more ominous context. Moreover, the questioner was th
e Respondent™s president.  
Additionally, Canales truthfully replied concerning his union 
affiliation. On balance, the factors weigh in
 favor of finding a violation.  
I conclude that Respondent interfered with, restrained, and 
coerced an employee in the exercise of rights guaranteed by 
Section 7 of the Act, and recommend that the Board find that 
Respondent thereby violated Section 8(a)(1). 
On October 18, 2001, the day be
fore the first election, Re-spondent™s President Lock spoke with employees at the Fort 
Lauderdale Airport jobsite.  Witnesses provided varying ac-

counts of what Lock said. Employee Raul Canales attended this meeting.  He identified 
two other employees, Abelardo Garza and Tomas Sanchez, as 
being present, but he could not recall the names of others who attended.  According to Canales, Lock told the employees that 
they were going to have an election the next day, ﬁand that if 
we voted union that he was going to shut his doors down.ﬂ Sanchez testified that Lock told the employees that if they 
voted for the Union, they woul
d have to live with the conse-
quences, and that if they voted for the Union, he was going to 
close the Company. 
Although the accounts of Canales and Sanchez are consis-
tent, another employee present, Abelardo Garza, gave conflict-
ing testimony.  According to Garza, Lock said ﬁvote for the 
Union or he™s [going to] close the company.ﬂ 
This testimony does not accord with common experience in 
labor relations.  Managers typically do not use threats of plant 
closure to coerce employees into voting 
for a petitioning union.   Garza™s native language is Spanish but he testified in Eng-
lish.  It is quite possible that a language difficulty distorted 
what he intended to say.  Howe
ver, when the General Counsel asked Garza a second time about what Lock had said, Garza 
again quoted Lock as telling employees to vote for the Union or 
else he would close the Company. 
Another part of Garza™s testimony casts some doubt on its 
reliability.  Garza described a 
telephone conversation he had with Tomas Sanchez some time after Garza had quit working 
for Respondent.  Garza testified specifically that this conversa-
tion took place on November 21.  He also testified specifically 
that the conversation took place after the second election.  

However, the Board conducted the second election on Decem-
ber 7. A conversation on November 21 
would have taken place be-
fore, not after, the second election.  When asked about this 
inconsistency on cross-examina
tion, Garza changed his testi-
mony and said that his convers
ation with Sanchez took place on December 21.  Because of these problems with Garza™s testi-
mony, I have doubts about its reliability and do not credit it. 
Employee Dean Martindill also attended the meeting at the 
Fort Lauderdale Airport jobsite.  According to Martindill, Lock 
told the employees ﬁthat the Un
ion would take our money, and 
that he didn™t want to be paying for, for the Union people in the 
office driving around BMWs.  That™s the part that I remember 
the best.ﬂ Martindill™s testimony does not establish that Lock said any-
thing unlawful at this meeting.  Respondent™s campaign against the Union focused on the dues which employees would pay to 
the Union and reported information about the salaries of Union officers, presumably obtained from documents the Union filed 
with the Department of Labor.  An expression of opinion that 
the Union would spend the money poorly does not constitute a 

threat of reprisal or force or promise of benefit, and does not 
violate the Act.  However, there is some question as to how 
much of what Lock said Martindill actually heard or recalled.  
His commentŠﬁThat™s the part that I remember the bestﬂŠ

suggests that there were other parts Martindill did not remem-
ber as well. Lock also testified concerning what he told employees at the 
Fort Lauderdale Airport jobsite on October 18, 2001.  In evalu-
ating his testimony, his dual role
s of witness and advocate must be taken into account.  The testimony he gave from the witness 
stand, under oath and subject to cross-examination, certainly 
constitutes evidence on which findings of fact may be predi-

cated.  Statements he made in oral argument, which were not 
subject to cross-examination, do not constitute evidence. 
In evaluating his testimony, I also bear in mind that although 
labor lawyers typically elicit very specific testimony, including 
explicit denials of all allegations
 which warrant denial, Lock is not a labor lawyer.  Moreover, no attorney appeared to repre-
sent Lock or the Respondent and, to a considerable extent, he had to provide his testimony in 
a narrative form.  In determin-
ing whether Lock™s testimony ha
s denied a particular allega-tion, I will look to the general sense of the testimony and con-
sider whether, to a lay person,
 it would reasonably seem to 
communicate a denial. 
Lock gave the following testimony concerning what he told 
employees at the Fort Lauderdale jobsite on October 18, 2001: 
 To the best of my recollection, I was telling them and I said 

‚I™m paying this amount of money, they™re paying that 
amount of money, you do what you want, okay.  I can™t tell 
you what to do, but I™m telling you that we have an election 
coming up because they want, people want to go union.™  And 
I [said] . . . if you want to go union that™s fine, if you don™t, 
that™s fine, okay, but I™m still working this job, I™m still hiring 
people.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324Although this testimony does not specifically deny that Lock 
threatened to close the Company if employees selected the 
Union, I infer that Lock intended it to be a complete, if rather 
brief summary of all that he told the ironworkers on that occa-
sion. Therefore, I conclude that Lock, in effect, denied the 
threat attributed to him. 
However, I do not credit this testimony, which two other 
witnesses, Canales and Sanchez,
 contradict.  The complaint 
alleges that Respondent unlawfully discharged Sanchez, so he 
is not a neutral witness but rather 
one with a definite interest in the outcome of this case:  He stands to get his job back.  Simi-

larly, Lock is not a neutral w
itness.  But Canales had nothing obvious to gain by testifying as he 
did.  That fact, together with 
the fact that Sanchez corroborated his testimony, persuades me 
that it should be credited. Respondent elicited testimony 
from several witnesses that 
they never heard Lock threaten anyone.  Such testimony is too 
vague to refute the specific allegation that on a particular occa-
sionŠin this instance a gathering of employees on October 18, 
2001 at the Fort Lauderdale Airport jobsiteŠRespondent™s president threatened to close the business if employees selected 
the Union. Based on the credited testimony of Canales, I find that on 
October 18, 2001, Respondent, by its President Lock, did 
threaten to close the Company if employees voted for the Un-
ion.  Moreover, the record does not establish that Lock cited 
objective facts as a basis for such a statement.  Rather, it stands 
as a rather naked threat. 
In sum, I conclude that this statement interfered with, re-
strained, and coerced employees in the exercise of rights guar-
anteed by Section 7 of the Act.  I recommend that the Board 
find that Respondent thereby violated Section 8(a)(1) of the 
Act. 
Canales further testified that after the election ended on Oc-tober 19, 2001, Lock said in his presence that he had won 10 to 
1 and that he would like to find the guy who voted ﬁ1ﬂ and 
break his face.  Crediting Canales, I find that Lock made this 
statement. 
To determine whether such a statement is unlawful, I apply 
an objective test to ascertain what message the words reasona-
bly would convey.  In this instance, the linking of the protected 
activityŠvoting for the UnionŠwith the possibility of physical 
violence reasonably would chill employees in the exercise of 
protected rights.  I recommend that the Board find that this 
statement violated Section 8(a)(1). 
Abelardo Garza also gave testimony concerning a comment 
Lock reportedly made on Octobe
r 19, 2001 after the election.  
According to Garza, Lock referred to the employee who served 

as the Union™s observer and said, ﬁhe said he look at me like 
this, I want to walk by and fight with the guy.ﬂ 
For reasons I have already di
scussed, I do not have confi-dence in Garza™s testimony and do not credit it.  Therefore, I do 
not find that Lock made the comment which Garza attributed to him. Before both the first and the second elections, Respondent distributed memoranda to employ
ees.  These fliers expressed 
negative opinions about the Union.  They focused in part on the 

amount of Union dues, and how the Union would spend this 
money.  For example, a December 3, 2001 flier listed the sala-
ries paid to various Union officers and also stated that in the 
year 2000, the Union paid $31,524 for car loans.  The flier also 
stated that ﬁThe union™s promises are not guarantees.  They 
make many promises to try to get your vote because these un-

ion officials want more moneyŠunion duesŠfrom your pay.ﬂ 
These documents certainly were critical of the Union, but 
none of them made a threat of re
prisal or force or promise of benefit.  Additionally, the complaint does not allege that any of 

these fliers contained an unlawful statement. 
The second election took place December 7, 2002.  Accord-
ing to employee Sanchez, 2 days before the election, Lock told 
him, ﬁRemember your bills.ﬂ  Such a statement does not consti-
tute a threat or promise.  It appears simply to be an allusion to 
the same theme Respondent articulated in its fliers, namely, that 
if employees selected the Union, the Union would collect dues 

from them and then waste the money. 
I conclude that the statement attributed to Lock does not 
unlawfully interfere with, restra
in, or coerce employees in the 
exercise of Section 7 rights, and recommend that the Board find 

that it did not violate the Act. The complaint alleges that on December 10, 2001, Respon-
dent discharged employee Tomas 
Sanchez.  In evaluating this allegation, I will follow the framework set forth by the Board in 

Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  Under 
Wright Line, supra, the General Counsel mu
st establish four elements by a preponderance of the evidence.  First, the Government 

must show the existence of activity protected by the Act.  Sec-
ond, the Government must prove
 that Respondent was aware that the employees had engaged 
in such activity.  Third, the 
General Counsel must show that the alleged discriminatees 
suffered an adverse employment 
action.  Fourth, the Govern-ment must establish a link, or
 nexus, between the employees™ 
protected activity and the adverse employment action. 
In effect, proving these four elements creates a presumption 
that the adverse employment action violated the Act.  To rebut 
such a presumption, the respondent bears the burden of show-
ing that the same action would have taken place even in the 
absence of the protected conduct.  
Wright Line, 251 NLRB 1083, at 1089.  See also Manno Electric, Inc., 321 NLRB 278, 280 at fn. 12 (1996). The General Counsel first must
 prove that Sanchez engaged in protected activity.  He testified that on November 13, 2001, 
he went with the Union president to the Federal building in 
which the Board offices are located.  That day, the Union presi-
dent met with Respondent™s pres
ident and entered into a stipu-lation to set aside the first election and to have a second. Accompanying the Union presid
ent constituted protected ac-
tivity.  I conclude that the General Counsel has established the 
first Wright Line element.  Next, the Government must prove 
that Respondent had knowledge of Sanchez™ Union activities. Although the Union president went to the Board offices, the 
record does not establish that Sanchez actually entered those 

offices.  However, Sanchez and the Union president also went 
to the cafeteria in the same building.  According to Sanchez, 
Respondent™s President Lock saw him with the Union president 
in the cafeteria.  DOUBLE D CONSTRUCTION GROUP 325Union President Gornewicz testified that he believed that Lock and his attorney saw them in the cafeteria.  However, I 
infer that Union President Gornewicz was less than certain about this fact. Lock testified that he saw the Union president at the Board 
office, but could not remember wh
ether or not he went to the cafeteria.  He did not recall seeing Sanchez on this occasion. 
Lock appeared quite sincere when he gave this testimony.  
Moreover, for reasons I will disc
uss, there are reasons to doubt Sanchez™ testimony.  Crediting 
Lock, I find that the Govern-
ment has not established that he saw Sanchez with the Union 

president on that occasion.  Therefore, I conclude that the Gen-
eral Counsel has not established the second Wright Line ele-ment. 
Because the General Counsel has not established all four Wright Line elements, the burden does not shift to the Respon-
dent to rebut the Government™s case.  The analysis therefore 
may stop here.  However, in the event that the Board may dis-
agree with my conclusion, I will briefly address the remaining 
two Wright Line elements and also discuss the issue of San-
chez™ credibility. 
The record also fails to establish that Sanchez suffered an 
adverse employment action.  According to Lock, Sanchez 

showed up for work on Monday, December 10, 2001, but did 
not show up for work after that date. Sanchez gave a different account.  However, he also admit-ted that when he applied for work with Respondent, he used a 
false social security number. 
 Although asked, he did not say 
where he obtained this number, but only admitted that it was 
false. There are certain similarities be
tween using a false social se-
curity number and giving untrue testimony.  Both obviously 
involve the element of falsehood, but more than that, they both 
entail a substantial legal risk.  The punishment for using a false 
social security number is quite si
gnificant, and so is the penalty 
for perjury. 
Sanchez used a false social security number to obtain em-
ployment.  To obtain work, he was willing to risk the legal 
penalty. 
The complaint names Sanchez as a discriminatee, and the 
Government seeks an order requiring Respondent to reinstate 
him with backpay.  A job is at stake once more.  If Sanchez 
demonstrated a willingness to use a false Government docu-
ment to obtain work, notwithstanding the risk, he may also be 
willing to offer false testimony to obtain reinstatement, not-

withstanding the risk.  To the extent that Sanchez™ testimony 
conflicts with that of Lock, I credit Lock. Based on Lock™s testimony, I find that Respondent did not 
discharge Sanchez, whom Lock acknowledged to be a good 
employee.  Rather, I find that Sanchez did not show up for 
work.  Therefore, I conclude that the General Counsel has not 
established the third Wright Line element.  Since there was no 
adverse employment event, it would not be possible for the 

General Counsel to establish a connection between the pro-
tected activity and the adverse employment event.  Therefore, I 
further conclude that the Gove
rnment has not established the final Wright Line element. 
In sum, I recommend that the Board dismiss the allegation 
that Respondent discharged Sanchez unlawfully. 
The complaint further alleges that Respondent unlawfully 
discharged employee Dean Martindill on December 15, 2001.  

According to Martindill, Lock notified him of the discharge 
while the two of them talked in 
a parking lot.  Martindill testi-fied as follows:  The first thing Don said is that I was moving like a snail and 
was walking around with a soda can in my hand too much.  
And then he was saying that, uh, he knew that I™d voted for 
the Union, and I told him ‚I don™t know how you have proof.™  
He says he didn™t have proof but
 that he felt that I did and 
then after that he said he didn™t have enough work for me.  
And that was my last paycheck. 
 Lock admitted taking an employment action against Mar-
tindill.  He described it as follows:  Dean Martindill picked up his paycheck at Walgreen™s, and I 
told him the reason I cut his hours ‚cause he went from a foremanŠbecause I was told by the general contractor he 
could no longer work on that job for whatever reasonŠthree 
weeks later I hired him back and put him on another job and 
he went from a foreman to an ironworker.  He had an attitude about him.  I gave him his paycheck, told 
him ‚The reason I™m cutting your hours down is because 
you™ve got an attitude and you don™t walk around with a Coke 
can in your hand all day long. 
 [Martindill responded:] ﬁI™m the best thing you™ve got.  I™m 
the hardest worker you™ve got.  I guess you don™t need me.ﬂ 
 I said, ﬁI didn™t say that.  You give me a call.  Think [about] it 

over the weekend.  Give me a call.ﬂ 
 The phone call I got 2 weeks later was threatening me with 
the Union.  That was his phone ca
ll.  And that™s all I have to say, Your Honor. 
 Analyzing the facts using the Board™s 
Wright Line frame-work, I conclude that Martindill engaged in protected activity 
and that Respondent knew it.  Thus, Martindill displayed a 
Union sticker on his vehicle and Lock asked him to remove it. Clearly, reducing an employee™s hoursŠin this case to 
zeroŠconstitutes an adverse employment action.  The General 
Counsel has established the third Wright Line element. 
The Government also has proven the fourth element.  Lock™s 
earlier request to remove the Un
ion sticker provides some evi-dence of antiunion animus.  A
dditionally, Lock™s own explana-
tion, characterizing Martindill as having an ﬁattitude,ﬂ also 
raises questions. As stated in 
James Julian Inc. of Delaware
, 325 NLRB 1109 (1998), ﬁThe Board has repeatedly found, with court approval, 
that, in a labor-relations context, company complaints about a 
ﬁbad attitudeﬂ are often euphemisms for prounion sentiments.  
E.g., Promenade Garage Corp., 314 NLRB 172, 180 (1994); 
Helena Laboratories Corp., 225 NLRB 257, 269 (1976), enfd. 
in pertinent part 557 F.2d 1183 (5th Cir. 1977); 
L. S. Ayres & 
Co., 221 NLRB 1344, 1345 (1976), enfd. 94 LRRM 3210 (4th 
Cir. 1977).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326Lock gave, as an example of Martindill™s attitude, the fact 
that Martindill often walked around carrying a coke can while 
at work.  However, the record does not establish that Respon-
dent had any rule prohibiting employees from drinking a soda 
while working.  Moreover, when a supervisor, Delmar Blanch-
ard, testified about Martindill carrying a can of coke, he did not 
sound particularly concerned about it. 
In other words, the evidence does not establish any plausible 
explanation for Lock™s conclusion that Martindill had a bad 
ﬁattitudeﬂ unless Lock took Martindill™s union sympathies into 
account.  I find that the General Counsel has established the 
final Wright Line element. 
At this point, the burden shifted to Respondent to present 
evidence that it would have taken the same employment action 
against Martindill even if he were not sympathetic to, or active 
on behalf of the Union.  In Lampi LLC, 327 NLRB 222 (1998), the Board discussed how a respondent could carry this burden 
of proof:  To establish an affirmative defense under Wright Line to a 
discriminatory discharge alle
gation, an employer must do 
more than show that it had reasons that could warrant dis-
charging the employee in question.  It must show by a pre-
ponderance of the evidence that it would have done so even if 
the employee had not engaged in protected activities.  In as-
sessing whether the Respondent has established this defense 
regarding [the alleged discriminatee™s] di
scharge, we do not 
rely on our views of what c
onduct should merit discharge.  
Rather we look to the Respondent™s own documentation re-

garding [the alleged discriminatee™s] conduct, to its ﬁPerson-
nel Policyﬂ handbook, and to the evidence of how it treated 

other employees with recorded
 incidents of discipline.  Respondent has not presented such evidence and, I conclude, 
has not established that it would have taken the same employ-
ment action against Martindill even in the absence of union 
activities.  Although Martindill could not continue to work at 
the Fort Lauderdale Airport jobsite because of problems with a 
drug test required of personnel who worked at the airport, Re-spondent later employed him to work at another site.  There-
fore, Martindill™s problem with the drug test and his consequent 
inability to work at the airport jobsite would not carry Respon-
dent™s burden of proof. In sum, I recommend that the Board find that by discharging 
Martindill, Respondent violated Section 8(a)(3) and (1) of the Act. 
When the transcript of this proceeding has been prepared, I 
will issue a certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
certification also will address the effect of the unfair labor prac-
tices on the election, and will include recommendations for the 
resolution of the Union™s objections.  The certification also will 
include provisions relating to the Findings of Fact, Conclusions of Law, Remedy, Order and Notice to Employees. 
When that certification is served upon the parties, the time 
period for filing an appeal will begin to run.  All parties have 
tried this case in a very cour
teous and professional manner, which I truly appreciate.  The hearing is closed. 
Hearing Closed:  July 31, 2002 at 12:09 p.m. 
145 P R O C E E D I N G S (Time Noted:  11:00 a.m.) JUDGE LOCKE:  Mr. Lock is present by speakerphone because 
I believe he got delayed in comi
ng down here this morning, or his schedule got confused. But, anyway, you are present, Mr. Lock.  I assume you™re on 
the line? 
MR. LOCK:  Yes, sir, I am. 
JUDGE LOCKE:  Very well.  Opposing counsel are present so I 
will begin to make the decision. 
MR. LOCK:  Thank you, sir. 
JUDGE LOCKE:  This decision is issued pursuant to Section 
102.358(m) and Section 102.45 of the Board™s Rules and Regu-
lations. The complaint alleges that Respondent unlawfully dis-
charged two employees, Tomas Sanchez and Dean Martindill.  
I conclude that the evidence es
tablishes Respondent discharged Martindill in violation of Section 8(a)(3) and (1) of the Act but 
that the record does not establish that Respondent unlawfully 
discharged Sanchez. Additionally, I find that by making certain statements to em-
ployees, Respondent violated Section 8(a)(1). 
PROCEDURAL HISTORY
 This consolidated case began on September 17, 2001, when 
the Union, Local 272 of the International Association of 
Bridge,  146 Structural, Ornamental and Re
inforcing Iron Workers, AFLŒCIO, filed the petition in Case 12ŒRCŒ8709.  The Union sought 
to represent a unit of iron workers and welders employed by the 
Respondent, Double D Construction Group, Inc. The Union and Respondent entered into a stipulated election 
agreement providing for a Board-conducted secret ballot elec-
tion on October 19, 2001.  The majority of voters did not select 
the Union to represent them and on October 23, 2001, the Un-
ion filed objections to conduct affecting the results of the elec-
tion. The Union and Respondent entered into a stipulation provid-
ing that the first election be set aside and that a new election be 
conducted.  Approving the stipulation, the Regional Director for Region 12 of the Board issued an order directing that the 
second election be conducted on December 7, 2001. 
Two days before the election, the Union filed an unfair labor 
practice charge against Respondent in Case 12ŒCAŒ21951.  
The Union later amended this charge twice. 
On December 7, 2001, all 16 eligible voters cast ballots.  The 
Board agent conducting the election challenged two ballots of 
voters whose names were not on the eligibility list provided by 
Respondent.  Additionally, the Union challenged three of the 
ballots on the basis that the voters were supervisors.  DOUBLE D CONSTRUCTION GROUP 327The initial tally of the ballots 
indicated that four employees 
had voted for the Union and seven had voted against it.  In 
principle, the five challenged ballots stayed unopened  
147 because it affected the results of the election.  However, the 
Union had challenged three of these voters on the basis that they were supervisors and may not have expected these three 
ballots to favor representation. On December 12, 2001, the Union filed timely objections to 
conduct affecting the results of the election.  The Union later 
withdrew its challenges to the ballots of the three voters.  On 
July 22, 2002, a Board agent opened and counted these chal-
lenged ballots.  Although the Board agent did not open the two 
challenged ballots cast by indivi
duals not on the eligibility list, 
those ballots would not have affected the outcome of the elec-

tion. A revised tally of the ballots included the following informa-
tion:  approximate number of eligible voters, 16; number of 
void ballots, 0; number of votes cast for Petitioner, 4; number 
of votes cast against participating labor organization, 10; the 
ballot votes counted, 14; number of challenged ballots, 2; valid 
votes counted plus challenged ballots, 16.  The remaining two 
challenged ballots are not sufficient in number to affect the 

results of the election. On May 31, 2002, the Regional Director issued a complaint 
and notice of hearing of Case 12ŒCAŒ21951.  The Respondent 
filed a timely answer. 
On July 15, 2002, the acting Regional Director issued an or-
der which consolidated the representation case, 12ŒRCŒ8709, 148 with the unfair labor practice case, 12ŒCAŒ21951, for hearing 
before an administrative law judge.  On July 23, 2002, the act-
ing Regional Director issued a revised order consolidating 
cases for hearing/notice of hearing of the revised order. Initially, the Union had filed five objections for conduct af-
fecting the results of the December 7, 2001 election.  Later it 

withdrew three of them, Objections
 2, 3, and 5, before the act-
ing Regional Director issued the July 23, 2002 revised order. 
The two remaining objections which were to be resolved in 
this proceeding, alleged and put forth before the December 7, 

2001, election the Respondent engaged in the following con-
duct affecting the results of the election:  (1) drafting employ-
ees that had voted for the Union; (4) discriminatory treatment 
of known Union supporters. On July 29, 2002, the hearing 
opened before me in Miami, 
Florida.  Respondent did not retain counsel.  Rather, Respon-
dent™s president, Donald G. Lo
ck, represented his company in 
these proceedings.  The parties completed presentation of evi-
dence and rested on July 29, 2002.  On the same day, they pre-
sented oral argument. 
Today, July 31, 2002, I am issuing this bench decision. 
Complaint Paragraphs 1 through 4 The first four complaint paragraphs allege facts which form 
the necessary predicate to the unfair labor practice allegations  
149 appearing thereafter. The Respondent does not admit to these allegations. Complaint paragraph 1(a) alleges that the Union filed the ini-
tial charge by December 5, 2001, and that a copy was served on 

the Respondent by regular mail on December 6, 2001. 
Complaint paragraph 1(b) alleges that the Union filed a First 
Amendment charge on February 
28, 2002, and that a copy was 
served by regular mail on 
Respondent on March 1, 2002. Complaint paragraph 1(c) alleges that the Union filed a Sec-
ond Amendment charge on March 28, 2002, and that a copy 

was served on Respondent by regular mail on April 2, 2002. 
Although Respondent does not admit these allegations, it has 
not offered any testimony or other evidence that it did not re-

ceive the charges; therefore, Respondent is not refusing the 
affidavits as heard in evidence 
as General Counsel™s Exhibits 1(c), 1(f), to 1(g).  Based on this uncontroverted evidence, I 
find that the charges were filed and served as alleged in Com-
plaint paragraph 1. Complaint paragraph 2 alleges facts to establish that Re-
spondent is an employer engaged in commerce within the 
meaning of Sections 2(2), (6) and (7) of the National Labor 
Relations Act, and, therefore, is subject to the jurisdiction of the 
National Labor Relations Board.  Although Respondent™s an-swer did not admit these alle
gations, Respondent did admit similar facts by entering into th
e September 28, 2001, stipulated  
150 election agreement in Case 12ŒRCŒ8709.  Specifically Re-
spondent stipulated as follows: ﬁThe Employer is engaged in
 commerce within the meaning 
of Section 2(6) and (7) of the National Labor Relations Act, 
and the question affecting commerce has arisen concerning the 
representation of employees with
in the meaning of the Section 
9(c).  The Employer, Double D Construction Group, Inc., a 
Florida corporation, is engaged in the construction industry as a 
structural steel contractor.  The Employer™s principal place of 

business is located at 6051 Southwest 46th Street, Miami, Flor-
ida, 33155. During the past calendar year, a representative period of 
time, the Employer in the course
 of the context of a business organization as described above, provided services valued in 
excess of $50,000 to other ente
rprises including Baker Con-crete, a general contractor, located within the state of Florida, and those other enterprises have in turn purchased and received 
goods and products valued in excess of $50,000 directly from 
outside the state of Florida.ﬂ 
Based on this stipulation, I find that at nearly all the material 
times the Respondent has been an employer engaged in com-
merce within the meaning of Secti
ons 2(2), (6), and (7), of the Act.  Further, I conclude that Respondent is subject to the 
Board™s jurisdiction. Complaint paragraph 3 alleges that at all material times  
151 the Union has been a labor organization within the meaning 
Section 2(5) of the Act.  Base
d on the uncontradicted testimony 
of Union president David Gornewicz, I find that the Union is an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328organization in which employees 
participate and which exists 
for the purpose of dealing with employers concerning griev-
ances, labor disputes, rates of pay, hours of employment, or 
conditions of work.  Therefore, I conclude that it is a labor 
organization within the meaning of Section 2(5) of the Act. Complaint paragraph 4 alleges that at all material times Re-
spondent™s president, Donald G. Lock, has been a supervisor and agent of Respondent within the meaning of Section 2(11) 
and Section 2(13) of the Act.  
Respondent has not admitted this 
allegation and the General Counsel bears the burden of proof. For purposes of an analysis today, I will assume that the evi-
dence establishes that President Lock is Respondent™s supervi-
sor and agent, and as such is c
onsistent with the testimony of 
Raul Conales that Lock hired him.  However, I will defer a 
final ruling on the supervisory and agency issue until issuance 
of the certification of this bench decision. The Unfair Labor Practice Allegations The complaint alleges that Respondent™s vice president, 
Donald Lock, made a number of statements to employees 
which interfered with, restrained, and coerced them in the exer-
cise of rights guaranteed by Section 7 of the Act in violation of 
Section 8(a)(1) of the Act.  The complaint also alleges that  
152 Respondent discharged two employees, Tomas Sanchez and 
Dean Martindill, in violation of Section 8(a)(3) and (1) of the 
Act. 
For clarity, I will begin by desc
ribing Respondent™s business.  
As a structural steel contractor, Respondent plays a vital step in 
the construction of concrete buildings.  To be sure that such a 
building will have adequate strength, workers pour the concrete 
around reinforcing steel bars, or rebar.  The Respondent™s iron workers put the rebar in place. 
In about May 2001, Respondent 
began work on a project at 
the Hialeah, Florida, water plant.  In June or July 2001, Re-
spondent began work on a project at the Fort Lauderdale Air-
port. The complaint alleges that Respondent™s president made a 
number of unlawful statements to employees working at these 
sites. The first of these allegations concerns a conversation be-
tween Respondent™s president Lock and the iron worker Dean 
Martindill, who testified that the conversation took place 
around August or September 2001. According to Martindill, there was a sticker on his car which 
displayed the American flag and mentioned the union.  Mar-
tindill quoted Lock as saying that he ﬁappreciated itﬂ if Mar-
tindill did not have a sticker on his car because it made Lock 

ﬁlook bad.ﬂ According to Martindill, Lock also told him that ﬁhe didn™t  
153 appreciate me supporting the union or I shouldn™t have it on 
there if I didn™t support the union.ﬂ Based on my observations of the witnesses, I credit Mar-
tindill™s testimony about this conversation.  I find that Lock did 
make the statements Martindill attributed to him. 
Although the complaint alleges that Respondent prohibited 
employees from putting union stic
kers on their vehicles, the 
evidence here does not establish such an outright prohibition.  
Lock did not order Martindill to remove the sticker but only 
asked Martindill to do so.  All the same, this request violated 
the Act. In Electrical South, Inc., 327 NLRB 58 (1998), a supervisor 
told employees that he would appreciate their not wearing any 
union paraphernalia, and also said that it was unprofessional 
and inappropriate for the employees, who were engineers, to 
display their support for the union in that manner. 
The Board found this action violable. Similarly, I conclude that Lock™s statements to Martindill in-
terfered with Martindill and interfered with the exercise of the 
rights guaranteed by Section 7 of
 the Act, and recommend that 
the Board find that Respondent thereby violated Section 8(a)(1) 
of the Act. Sometime before September 26, 2001, an iron worker, Raul 
Canales, applied to work for the Respondent.  On that date,  154 Canales called Lock concerning his job application.  According 
to Canales, Lock asked him if he had been in the union.  Cana-
les answered, ﬁYes, I was because I was from up north.ﬂ 
According to Canales, Lock replied, ﬁThat was fine as long as I did not talk any union crap at the job.ﬂ 
In cross-examining Canales, Lock had elicited testimony that 
Canales was from Jacksonville rather than from ﬁup north.ﬂ  If 
that constitutes an inconsistency, 
it is not sufficient to discredit Canales.  The phrase ﬁup northﬂ might well refer to somewhere 
along the Great Lakes or conceivably the Yukon but a compass 
needle in Miami would also point generally in the direction of 
Jacksonville. Canales did not have anything 
to gain from his testimony.  
The complaint does not allege 
that Respondent has discrimi-nated against him. Additionally, based upon my observations of the witnesses, I 
conclude that his testimony is reliable.  Crediting that testi-
mony, I find that on or shortly before September 26, 2001, 
Lock did ask this job applicant about his union affiliation.  
Moreover, Lock admonished Canales ﬁnot to talk of any union 
crap at the job.ﬂ As the Supreme Court held in NLRB v. Town and Country 
Electric
, [516 U.S. 85 (1995)] a job applicant falls within the 
statutory definition of ﬁemployeeﬂ and is entitled to the protec-
tion of the Act. I must now determine whether Lock™s asking Canales about  155 his union affiliation is unlawful. In Smith and Johnson Construction Co., 324 NLRB 153 (1997), the Board affirmed the administrative law judge™s analysis that certain statements alleged did violate Section 
8(a)(1) of the Act. The judge had described the framework for that analysis in 
these terms: 
  DOUBLE D CONSTRUCTION GROUP 329ﬁIn deciding whether an interrogation is unlawful, I am gov-
erned by the Board™s decision in the 
Rossmore House, 269 NLRB 1176 (1984).ﬂ  In that case the Board held that the lawfulness of questioning 
by employer agents about union sympathies and activities 
turned on the question of whether ‚under all circumstances an 
interrogation reasonably tends to re
strain and interfere with the employees in the exercise of rights guaranteed by the Act.™  The 
Board in Rossmore House noted the tests of the Board in 
Bourne Company v. NLRB, 332 F.2d 47 (2nd Cir. 1964), was 
helpful in making such an analysis. 
The Bourne test factors are as follows:  (1)  The background, 
i.e., is there a history of the employer hostility and discrimina-

tion; (2) the nature of the info
rmation sought, e.g., did the inter-rogator appear to be seeking information on which to base tak-
ing action against individual employees; (3) the identity of the 
questioner, i.e., how high the standing in the company hierar-
chy; (4) place and method of interrogation,  
156 e.g., was the employee called from work to the boss™ office, 

was there an atmosphere of unna
tural formality; (5) truthfulness 
of the reply. 
Of these factors, two weigh in 
favor of finding no violation.  
The record does not reveal that the Respondent has previously 
been found guilty of unfair labor
 practices.  The evidence is insufficient to show a history of employer hostility. 
Additionally, the questioning took place by telephone and 
not in the president™s office, which would constitute a locus of 

authority possibly enhancing any coercive effect. 
On the other hand, the question goes directly to the job ap-
plicant™s union sympathies and, therefore, clearly implicates 
rights protected by Section 7 of the Act.  Additionally, after 
obtaining an affirmative answer 
to his question, Lock immedi-ately warned Canales not to ﬁtalk any union crap at the job.ﬂ  
This warning gives the question a more ominous context. 
Moreover, the questioner was th
e Respondent™s president.  
Additionally, Canales truthfully replied concerning his union 
affiliation. On balance, the factors weighed in favor of finding a viola-
tion.  I conclude the Respondent interfered with, restrained, and 
coerced an employee in exercise of rights guaranteed by Sec-
tion 7 of the Act, and recommend that the Board find the Re-
spondent thereby violated Section 8(a)(1). 
157 On October 18, 2001, the day be
fore the first election, Re-spondent™s president Lock spoke with employees at the Fort 
Lauderdale Airport jobsite.  Witnesses provided varying ac-

counts of what Lock said. Employee Raul Canales attended this meeting.  He identified 
two other employees, Abelardo Ga
rcia and Tomas Sanchez, as 
being present but he could not recall the names of others who attended. According to Canales, Lock told the employees that they 
were going to have an election the next day, ﬁand that if we 
voted union that he was going to shut his doors down.ﬂ Sanchez testified that Lock told the employees that if they 
voted for the union, they would have to live with the conse-
quences and that if they voted for the union he was going to 
close the company. 
Although the accounts of Canales and Sanchez are consis-
tent, another employee present, Abelardo Garcia, gave conflict-
ing testimony.  According to Garcia, Lock said, ﬁVote for the 
union or he™s going to close the company.ﬂ 
This testimony does not accord with common experience in 
labor relations.  Managers typically do not use threats of bank-
rupture to coerce employees to vote for a petitioning union. 
Garcia™s thinking language is Spanish but he testified in Eng-
lish.  It is quite possible that a language difficulty distorted 
what he intended to say.  However, when the General  
158 Counsel asked Garcia a second time about what Lock had said, 
Garcia again quoted Lock as telling employees to vote for the 
union or else he would close the company. 
Another part of Garcia™s te
stimony casts some doubt on his 
reliability.  Garcia described 
a telephone conversation he had with Tomas Sanchez sometime after Garcia had quit working 
for Respondent.  Garcia testified 
specifically that this conversa-
tion took place on November 21.  He also testified specifically 
that the conversation took place after the second election, how-
ever, the Board conducted the second election on December 7. 
The conversation on November 21 would have taken place 
before, not after, the second election.  When asked about this 
inconsistency on cross-examinati
on, Garcia changed his testi-
mony and said that this conversation with Sanchez took place 
on December 21. 
Because of these problems with Garcia™s testimony I have 
doubts about his reliability and do not credit it. 
Employee Dean Martindill also attended the meeting at the 
Fort Lauderdale Airport jobsite.  According to Martindill, Lock 
told the employees ﬁthat the 
union would take our money and 
that he didn™t want to be paying for the union people in the 
office driving around in BMW™s.  That™s the part that I remem-
ber the best.ﬂ Martindill™s testimony does not establish that Lock said  
159 anything unlawful at this mee
ting.  Respondent™s campaign against the union focused on the dues which employees would 

pay to the union and reported the information about the salaries 
of union officers, presumably obtained from documents the 
union filed with the Department of Labor.  An expression of 
opinion that the union would spend the money poorly does not 

constitute a threat of reprisal or 
force, or promise a benefit, and 
does not violate the Act. However, there is some question as to how much of what 
Lock said Martindill actually heard or recalled.  His comment 
ﬁthat™s the part that I remember the bestﬂ suggests that there 
were other parts Martindill did not remember as well. 
Lock also testified concerning what he told employees at the 
Fort Lauderdale Airport jobsite on October 18, 2001.  In evalu-
ating his testimony, his dual role
s of witness and advocate must be taken into account.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330The testimony he gave from th
e witness stand under oath as 
subject to cross-examination certainly constitutes evidence on 
which bindings effect they be predicated.  The statements he 
made in oral argument which were not subject to cross-
examination do not constitute evidence. 
In evaluating his testimony I also bear in mind that although 
labor lawyers typically elicit very specific testimony, including 
explicit denials of all allegations
 which warrant denial, Lock is not a labor lawyer.  Moreover, no attorney  
160 appeared to represent Lock and the Respondent, and to a con-siderable extent, he had to provi
de his testimony in a narrative 
form. In determining whether Lock™s
 testimony has denied a par-
ticular allegation, I will look to the general sense of the testi-
mony to consider whether to 
a lay person it would reasonably 
seem to communicate a denial. 
Lock gave the following testimony concerning what he told 
employees at the Fort Lauderdale jobsite on October 18, 2001: 
ﬁTo the best of my recollection, I was telling them that IŠ
and I was telling them and I said, ‚I™m paying this amount of 

money.  They™re paying that amount of money.  You do what 
you want, okay.  I can™t tell you what to do but I™m telling you 

that we have an election coming up because they want people 
who want to go union.ﬂ  And I said, ﬁIf you want to go union, 
that™s fine; if you don™t, that™s fine, okay, but I™m still working 
this job, I™m still hiring people.ﬂ 
Although this testimony does not specifically deny that Lock 
threatened to close the company if employees selected the un-
ion, I infer that Lock intended it to be a complete if rather brief 
summary of all he told the iron workers on that occasion.  
Therefore, I conclude that Lock, in effect, denied the threat 
attributed to him.  However, I do not credit this testimony 
which two other witnesses, Canales and Sanchez, contradict. The complaint alleges that Respondent unlawfully dis-
charged  161 Sanchez so he is not a neutral witness but rather one with a 

definite interest in the outcome of this case.  He stands to get 
his job back. Similarly, Lock is not a neut
ral witness, but Canales had nothing obvious to gain by testifying as he did.  That fact, to-
gether with the fact that Sa
nchez corroborated his testimony, 
persuades me that it should be credited. Respondent elicited testimony 
from several witnesses that 
they never heard Lock threaten anyone.  Such testimony is too 

vague to refute the specific allegation that on a particular occa-
sion, in this instance the gathering of employees on October 18, 
2001, at the Fort Lauderdale Airport jobsite, the Respondent™s 
president threatened to close the business if employees selected 
the union. Based on the credited testimony of Canales, I find that on 
October 18, 2001, Respondent[™s] vice president Lock did 
threaten to close the company if employees voted for the union.  
Moreover, the record does not establish that Lock cited objec-
tive facts as a basis for such a statement.  Rather, it stands as a 
rather naked threat. In sum, I conclude this statement interfered with, restrained, 
and coerced employees in the exercise of rights guaranteed by 
Section 7 of the Act.  I would recommend that the Board find 
the Responded thereby Section 8(a)(1) of the Act. 
Canales further testified that after the election ended on  162 October 19, 2001, Lock said in his presence that he had won 
ten to one, and that he would like to find the guy who voted 
ﬁone,ﬂ that he would like to break his face.  Crediting Canales, I 
find that Lock made the statement. 
To determine whether such a statement is unlawful, I applied 
an objective test to ascertain what message the words reasona-
bly would convey.  In this instance the linking of the protected 
activity of voting for the union with the possibility of physical 
violence reasonably would chill employees in the exercise of 
protected rights.  I recommend the Board find that this state-
ment violated Section 8(a)(1). Abelardo Garcia also gave te
stimony concerning a comment 
Lock purportedly made on October 
19, 2001, after the election.  
According to Garcia, Lock referred to the employee who served 
as the union™s observer and said, ﬁHe saidŠhe looked at me 
like this.  ‚I want to walk by and fight with the guy.™ﬂ 
For reasons I have already di
scussed, I do not have confi-dence in Garcia™s testimony and do not credit it, therefore, I do 
not find that Lock made the comment which Garcia attributed 
to him. Before both the first and the second elections, Respondent distributed memoranda to employ
ees.  These flyers expressed 
negative opinions about the union.  They focused, in part, on 
the amount of union dues and how the union would spend this 
money.  For example, a December 3, 2001, flyer listed the  
163 salaries paid to various union officers.  It also stated that in the 

Year 2000, the union paid $31,524 for car loans.  The flyer also 
stated that ﬁthe union™s promis
es are not guarantees.  They 
make many promises to try to get your vote because these un-
ion officials want more money, union dues from your pay.ﬂ 
These documents certainly were
 critical of the union, but none of them made a threat for reprisal or force or promised a 
benefit.  Additionally, the complaint does not allege that any of 

these flyers contained an unlawful statement. 
The second election took place December 7, 2002.  Accord-
ing to employee Sanchez, two days before the election Lock 
told them, ﬁRemember your bills.ﬂ  Such a statement does not 
constitute a threat or promise.  It appears simply to be an allu-

sion to the same theme Respondent articulated in his flyers, 
namely that if the employees selected the union, the union 
would collect dues from them and then waste the money. 
I conclude that the statement attributed to Lock does not 
unlawfully interfere with, restra
in, or coerce employees in the 
exercise of Section 7 rights.  I would recommend that the Board 

find that it did not violate the Act. The complaint alleges that on December 10, 2001, the Re-
spondent discharged employee To
mas Sanchez.  In evaluating 
 DOUBLE D CONSTRUCTION GROUP 331this allegation, I will follow the framework set forth by the 
Board in Wright Line, 251 NLRB 1083 (1980); enforced 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 164 Under Wright Line, the General Counsel must establish four 
elements by a preponderance of 
the evidence.  First, the Gov-ernment must show the existence of activity protected by the 
Act.  Second, the Government must prove that Respondent was 
aware that the employees had engaged in such activity.  Third, 
the General Counsel must show that the alleged discriminatee suffered adverse employment action.  Fourth, the Government 

must establish a link or a nexus between the employee™s pro-
tected activity and the adverse employment action. 
In effect, proving these four elements creates a presumption 
that the adverse employment action violated the Act.  To rebut 

such a presumption, Respondent bears the burden of showing that the same action would have taken place even in the ab-
sence of the protected conduct.  Wright Line, 251 NLRB 1083Œ1089.  See also Manno Electric, Inc., 321 NLRB 278, 280 to fn. 12 (1996). The General Counsel first had to prove that Sanchez engaged in protected activity.  He testified that on November 13, 2001, 
he went with the union president to the federal building in 
which the court offices were located.  That day the union presi-
dent met with Respondent™s pres
ident and entered into a stipu-lation to set aside the first election and to have a second one. Accompanying the union president constituted a protected 
activity.  I conclude that the General Counsel has established  
165 the first Wright Line element. 
Next the Government must prove that Respondent had knowledge of Sanchez™ union activities.  Although the union 
president went to the Board offices, the record does not estab-
lish that Sanchez actually entered those offices.  However, San-
chez and the union president also went to the cafeteria in the 
same building.  According to Sanchez, Respondent™s president Lock saw him with the union president in the cafeteria.  The 

union president, Gornewicz, testified that he believed that Lock and his attorney saw him in the cafeteria; however, I infer that 
the union president was less than certain about this fact. Lock testified that he saw the union president at the Board 
office but could not remember whether or not he went to the 
cafeteria.  He did not recall seeing Sanchez on this occasion.  

Lock appeared quite sincerely engaged in his testimony.  
Moreover, for reasons I will disc
uss, there are reasons to doubt Sanchez™ testimony. 
Crediting Lock, I find that the Government has not estab-
lished that he saw Sanchez with the union president on that 
occasion.  Therefore, I conclude that General Counsel has not established the second Wright Line element. 
Because the General Counsel has not established all four Wright Line elements, the burden does not shift to Respondent 
to rebut the Government™s case.  The analysis, therefore, may 
stop here.  However, in the event that the Board may disagree 
with my  
166 conclusion I will briefly address the remaining two 
Wright Line elements, and also discuss the issue of Sanchez™ credibility. 
The record also fails to establish that Sanchez suffered an 
adverse employment action.  According to Lock, Sanchez 
showed up for work on Monday, December 10, 2001, but did 
not show up for work after that date. Sanchez gave a different account.  However, he also admit-ted that when he applied for work with the Respondent he used 
a false Social Security number. 
 Although asked, he did not say 
where he obtained this number but only admitted that it was 
false.  There are certain simila
rities between using a false So-
cial Security number and givi
ng untrue testimony.  Both obvi-
ously involve the element of fals
ehood, but more than that they 
both entail a substantial legal risk.  The punishment for using a 
false Social Security number is 
quite significant, and so is the 
penalty for perjury. 
Sanchez used a false Social Security number to obtain em-
ployment.  To obtain work he was willing to risk the legal pen-
alty. 
The complaint named Sanchez as a discriminatee and the 
Government seeks an order re
quiring the Respondent to rein-state him with back pay.  A job is at stake once more.  If San-
chez demonstrated the willingness to use a false document gov-
ernment document to obtain work, notwithstanding the risk, he 
may also be willing to offer false testimony to obtain reinstate-

ment,  167 notwithstanding the risk.  To the extent that Sanchez™ testimony 
conflicts with that of Lock, I credit Lock. Based on Lock™s testimony, I find that Respondent did not 
discharge Sanchez and Lock did not deny him the chance to be 
gainfully employed.  Rather, I find that Sanchez did not show 
up for work.  Therefore, I conclude that the General Counsel 
does not establish the third Wright Line element. 
Since there was no adverse employment event, it would not 
be possible for General Counsel 
to establish a connection be-tween the protected activity and the adverse employment event.  
Therefore, I further conclude that the Government has not es-tablished the final Wright Line element. 
In sum, I recommend the Board dismiss the allegation that 
Respondent discharged Sanchez unlawfully. 
The complaint further alleges that Respondent unlawfully 
discharged employee Dean Martindill on December 15, 2001.  
According to Martindill, Lock notified him of the discharge 
while the two of them talked in a parking lot. 
Martindill testified as follows:  ﬁThe first thing Don said is 
that I was moving like a snail and was walking around with a 
soda can in my hand too much, and then he was saying that he 
knew that I voted for the union, and I told him ‚I don™t know 
how you have proof.™  He says he
 didn™t have proof but that he felt that I did, and then after th
at he said he didn™t have enough work for me, and that was my last paycheck.ﬂ 
168 Lock admitted taking an employment action against Mar-
tindill.  He described it as follows:  ﬁDean Martindill picked up 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332his paycheck and called me, and so I told him the reason I cut 
his hours because he went from a foreman, because I was told 
by the general contractor he could no longer work on that job 
for whatever reason.  Three weeks later I hired him back and 
put him on another job, and he went from a foreman to an iron 
worker.  He had an attitude about it.  I gave him his paycheck, 

told him, ﬁThe reason I™m cutting your hours down is because 
you™ve got an attitude, and you don™t walk around with a Coke 
can in your hand all day long.™  Martindill responded, ‚I™m the 
best thing you™ve got.  I™m the hardest worker you™ve got.  I 
guess you don™t need me.™  I said, ‚I didn™t say that.  You give 
me a call.  Think about it over the weekend and give me a 
call.™ﬂ ﬁThe phone call I got two week
s later was threatening me with the union.  That was his phone call and that™s all I have to 
say, Your Honor.ﬂ 
Analyzing the facts using the Board™s 
Wright Line frame-work, I conclude that Martindill engaged in protected activity 
and that Respondent knew it.  Thus, Martindill displayed a 
union sticker on his vehicle and Lo
ck asked him to remove it.  
Clearly reducing an employee™s hours, in this case to zero, 
constitutes an adverse employment action.  The General Coun-
sel has established the third Wright Line element. 
169 The Government also has proven the fourth element.  Lock™s 
earlier request to remove the 
union sticker provides the senti-ments of anti-union animus.  Additionally Lock™s own informa-
tion characterizing Martindill as having an attitude also raises 

questions. As stated in 
James Julian Inc. of Delaware
, 325 NLRB 206 
[1109 (1998)], ﬁThe Board has repeatedly found with court 
approval that in a labor relations context company complaints 
about a bad attitude are often 
euphemisms for pro-union senti-
ments.  A. June Garage Corp. (ph.), 2314 NLRB 170Œ180 
[Promenade Garage Corp., 314 NLRB 172, 180] (1994); 
Elvino Laboratories Corp. (ph.), [Helena Laboratories Corp.] 
225 NLRB 257, 269 (1976), enfd. in pertinent part 557 F.2d 
1183 (5th Cir. 1977); L. S. Irons & Co.
 (ph.), [L. S. Ayres & 
Co.,] 221 NLRB 1344, 1345 (1976); enfd. 94 LRRM 3210 (4th 

Cir. 1997).ﬂ Lock gave as an example of Martindill™s attitude the fact that 
Martindill often walked around carrying a Coke can while at 
work; however, the record does not establish that Respondent had any rule prohibiting employees from drinking a soda while 
working.  Moreover, when a supe
rvisor, Delmar Blanchard, had 
testified about Martindill carrying a can of Coke, he did not 

sound particularly concerned about it.  In other words, the evi-
dence does not establish any explanation for Lock™s conclusion 
that Martindill had a bad attitude
 unless Lock took Martindill™s union sympathies into account. 
I find that the General Counsel has established the final  170 Wright Line element. 
At this point the burden shifted to Respondent to present 
evidence that it would have taken the same employment action 
against Martindill even if he were not sympathetic to or active 
on behalf of the union. In Lampi LLC., 327 NLRB [222 (1998)], the Board dis-
cussed how a Respondent can carry this burden of proof.  ﬁTo 
establish an affirmative defense under Wright Line to a dis-criminatory discharge applicati
on, an employer must do more 
than show that there are reasons
 that could warrant discharging the employee in question.  It must show by a preponderance of 
the evidence that it would have 
done so even if the employee 
had not engaged in protected activity.  In assessing whether the 
Respondent has established this defense regarding the alleged 
discriminatee™s discharge, we do not rely on our views of what 
conduct should merit discharge.  Rather we look to Respon-dent™s own documentation regarding the alleged discrimina-
tee™s conduct.  His personnel policy handbook can be evidence 
of how it treated other employees for the record of proving 
more instances of discipline.ﬂ 
Respondent has not presented su
ch evidence and I conclude does not establish that it woul
d have the same employment 
action against Martindill even in the absence of the protected 
activities. Although Martindill could not continue to work at the Fort  171 Lauderdale Airport jobsite because of problems with the drug 
test required of personnel who work at the airport, the Respon-dent later employed him to work at another site.  Therefore, 
Martindill™s problem with the drug test and the consequent 
inability to work at the airport jobsite would not carry Respon-
dent™s burden of proof. In sum I recommend that the Board find that by discharging 
Martindill, Respondent violated Section 8(a)(3) and (1) of the Act. 
When the transcript of this proceeding has been prepared, I 
will issue a certification which attaches as an appendix the 

portion of the transcript recording this bench decision.  The 
certification also will address the effect of the unfair labor prac-
tices on the election, and will include recommendations for the 
resolution of the Union™s objections.  The certification also will 
include provisions related to the 
findings of fact, conclusions of lawŠorder, and notice to employees. 
When that certification is served upon the parties, the time 
period for filing an appeal will begin to run. All parties have tried this case in a very courteous and pro-
fessional manner, which I truly 
appreciate.  The hearing is 
closed. 
Off the record. (Whereupon, at 12:10 p.m., the hearing in the above-entitled matter was closed.) 
172 CERTIFICATION This is to certify that the att
ached proceedings before the Na-
tional Labor Relations Board (NLRB), Region 12, in the matter 
of Double D Construction Group, Inc., Case No. 12ŒRCŒ8709; 
12-CAŒ21951, held at Miami, Flor
ida, on July 31, 2002, were 
held according to the record, and that this is the original, com-
 DOUBLE D CONSTRUCTION GROUP 333plete, and true and accurate transcript that has been compared 
to the reporting or recording, accomplished at the hearing, that 
the exhibit files have been checked for completeness and no 
exhibits received in evidence or in the rejected exhibit files are 
missing. APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any 
of these protected activities.  WE WILL NOT
 interfere with, restrain, or coerce our employ-
ees in the exercise of these rights, guaranteed to them by Sec-
tion 7 of the National Labor Relations Act. WE WILL NOT
 prohibit or discourage employees from placing 
union stickers on their vehicles. WE WILL NOT
 interrogate employees about their own or other 
employees™ union membership, sympathies, or activities. 
WE WILL NOT
 instruct employees not to discuss the Union 
while at work. 
WE WILL NOT
 threaten employees w
ith closure of our busi-
ness or the loss of jobs if they 
select a union to represent them. 
WE WILL NOT
 threaten employees with bodily injury because 
they voted for or supported a union. 
WE WILL NOT
 discharge employees because they joined or 
assisted a union or engaged in 
concerted activities or to dis-courage employees from engaging in these activities. 
WE WILL NOT
, in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL 
offer immediate and full reinstatement to our em-
ployee, Dean Martindill, and make him whole, with interest, for 
all losses he suffered because we unlawfully discharged him. 
 DOUBLE D CONSTRUCTION GROUP, INC.  